J-A02004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF A.W., A                 :   IN THE SUPERIOR COURT OF
    MINOR CHILD                                :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 899 WDA 2021

                  Appeal from the Order Entered June 14, 2021
     In the Court of Common Pleas of Washington County Orphans' Court at
                              No(s): 63-20-0700


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                                FILED: APRIL 11, 2022

        Appellant, E.W. (Father), appeals from an order entered on June 14,

2021 in the Orphans’ Court Division of the Court of Common Pleas of

Washington that involuntarily terminated Father’s parental rights to A.W.

(Child), a male born on April 4, 2018. We affirm.

        On August 11, 2020, the Washington County Children and Youth Social

Service Agency (Agency) filed a petition seeking involuntary termination of

the parental rights of Father and Child’s biological mother.      The Agency’s

petition alleged multiple grounds for termination pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and 2511(b).

        A hearing on the Agency’s petition commenced before the trial court on

January 20, 2021. Before the hearing on the Agency’s petition began, Child’s

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02004-22



biological mother voluntarily consented to termination of her parental rights

to Child. Notwithstanding voluntary termination of her parental rights, Child’s

biological mother testified as a witness at the termination proceedings, which

continued for two additional days on January 27, 2021 and February 19, 2021.

The trial court, in its opinion filed under Pa.R.A.P. 1925(a), compiled a

thorough summary of the testimony and evidence introduced at the hearing

on the Agency’s petition, which we now adopt.        See Trial Court Opinion,

6/14/21, at 2-34.

      Following the conclusion of the proceedings, Father and the Agency

prepared and submitted proposed findings of fact and conclusions of law. On

June 14, 2021, the trial court entered an order and opinion terminating

Father’s parental rights to Child. See Trial Court Opinion and Order, 6/14/21.

Thereafter, Father, on July 14, 2021, filed a timely notice of appeal together

with his concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i). On August 19, 2021, the trial court issued its Rule

1925(a) opinion, adopting its prior opinion of June 14, 2021 as its statement

of reasons for termination of Father’s parental rights.

      In his brief, Father raises the following question for our review.

      Did the trial court err in terminating Father’s parental rights as
      [the] evidence presented did not meet the burden of clear and
      convincing evidence [needed] under 23 Pa.C.S.A. §§ 2511(a)(1),
      (a)(2), (a)(5), and (a)(8) and 23 Pa.C.S.A. §§ 2511(b)?

Father’s Brief at 8.




                                     -2-
J-A02004-22


      We have carefully reviewed the certified record, the submissions of the

parties, and the thorough and complete opinion of the trial court. Based upon

our review, we agree with the trial court that the Agency met its burden of

establishing, by clear and convincing evidence, grounds for termination

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and 2511(b).

Because we believe that the trial has adequately and accurately examined the

issues raised by Father in this appeal, we adopt the opinion of the trial court

as our own. See Trial Court Opinion, 6/14/21, at 1-57. As we have adopted

the trial court’s opinion as our own, we direct the parties to include a copy of

that opinion with all future filings pertaining to the disposition of this appeal.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2022




                                      -3-
                                                                                       Circul            022 10:28 AM
                                                      Recen ed 8/2412021 2:56:41 PM Su 'e'rro'r    ur Vl•stern District


                                                          Filed-8/240021 2'56:41 PM Superior Court Western.District
                                                                                                    899 WDA 2021


    IN THE COURT OF COMMON PLEAS OF WASHINGTON :CPUNTY, PENNSYLVANIA

                                     ORPHANS COURT DIVISION



IN RE:                                            }
                                                  y
ADOPTION OF:
                                                  y     NO 63-20-0700.
                                                  y
          A-
           .                                      y
                                                  r
AFCA                     .


         A MINOR CHILD.                           y
                              ff 0           IN►•L ORDER

         AND NOW, this           ,day of                    ,202Q, upon due notice:to.the father upon

the consideration. of the facts set forth it an involuntary termination hearing; this Court finds that the

Agency:has proven by clear and convincing evidence that. statutory grounds for the involuntary

termination of the parental rights of ERIC L. WILLIAMS SR., exist under . 23 Pa. C. S. §251 1(a)

(2) ;*(5), and   (8 ).
         This Court 'further finds, pursuant to §2511(b) upon primary consideration -of -the

developmental, %physical,and oenotional. needs and welfare of t
                                                              he            child,   that termination of the

 parental rights of ERIC L. WILLIAMS SR, best. serves the needs and welfare of the subject child.

         Accordingly, It Is. hereby ORDERED AND DECREED. that the parental rights of ERIC: L.

 WiLLIAMS SR., to the above- named child are hereby ter minate dforever: Toe custody of the minor

 chiid shall remain with the. Washington County C. ildre'n and Youth Social Service and the Agency

 may proceed with adoption of the child.
                                                                                 t
                                                  BY THi,,jaURT




                                                               'McDon-` d;.
                                                                          Judge

                                                                                                  •t•
            IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA
                                         ORPHAN'S COURT DIVISION


   IN RE:


            A. w.                                                   Nil: 63-20-0700




                                        MEMORANDUM AND.ORDER.

        Before the Court is the Petition and Regiaest'of the Washington County Children and

Youth Social Service'Agency ("the Agency") for the Involuntary Termination of Parental Rights

of Ashley Turney-Jackson (here inafter"Mother) and Eric Williams thereinafter "Father") to .

mirror child, A:W. (h0reinafter.A.W..and/or "Chi Id" and/or "Minor Child").

        In.the instant case ;the Agency filed aPetition for -Term ination of Parental Rights (may

be referenced as'10R" hereinafter)        on August 11.; 2.320 alleging multiple grounds.        More

specifically,,the. Agency alleges: (1) Parents have not had substantial contact with the Child for

asignificant period of time.     (2) Parents have.failed.to complete parenting education and/or

failed to demonstrate proper parenting skills; .(3) Parents have demonstrated repeated and

continued incapacity, abuse,. neglect or refu sat toprovide essential parental care, (4) parents

have origoing Agency involvement due to concerns of Arug and alcohol use and domestic

violence. (5). Parents have failed to reach full compliance with various Court ordered services.

(6) Child has been .out.of pare ntal.care and 1h. placementlbr over 27 month s: 1 (7) Termination

of parental. rights serves the needs and welfare of the minor Child. The Petition filed by the

Agency asserts ground.for termination urider Sections 2511(a)(1)(2)(S•(8) and'(b).

         A hearing on'the Agency's petition commenced on January 20, 2021.: Prior to the

 hearing on the Petition for Involuntary. Termination; Mother requested and the. Agency

consented to modify the Petition to a1laluntaryTeemination as to Mother. z Despite such

 actions, Mother remained as an active participant €n the hearing, which continued for two (2).


 iAs of the date of .
                    this opinion .Minor Child has no.w•been out of parental care in excess of 36 months.
  See attached Copy of Mother.'s Exhibit 1- Consent to Agency'.Annendment of Petition to Terminate Righm
 Explanation ,Relin'odishment and Waiver:
                                        of Parental Rights:

                                                          1
additional days of testimony on January 27, 2021 and February           19 ,2021 .Atthe      conclusion of

the hearing, parties.were given a opportunity to submit Proposed Findings of Fact and

Conclusions of k.auv, for which both Father.and the Agency pr€ivided submissions:

       The testimony elicited in the three (3) day hearing. is summarized herein.: In addition, for

a.complete evaluation of the Agency 'request, acomprehensive. summary of the Dependency

Court record was also compieted. 3
       The Minor.ChiId was. born In. WashingtoniCounty on April 4, 2018, to Father.and Mother.

On. April 6,:24.1% the Agency obtained an Emergency Shelter Order from the. Flonorable Michael

J. Lucas, The Shelter Petition, adopted by the Court; set forth the following`facts in support. of

the need for dependency;.
            • the child is "without proper parental care or control, subsistence, education as
              required by law, or other care or control necessary for his/her physical, mental
              or emotional health,.or: morals; adetermination that there is aLack of proper
              parental care or control may be based upon evidence of conduct by'the parent,.
              guardian or custodian that places.the health, safety or welfare ofthe.ChiId. at
              risk, including evidence of the parent's, guardiAn's-or other custodian's use of
              alcohol or acontrolled substance that places. the health, safety ar welfare of the.
              'Child at risk;
            ® The child's two older siblings are dependent and. placed in akinship faster care
                  and have been. in placement since Jan uary.30, 2017: Mother has made minimal
                  progress to get the chl.ld's older siblings:back in her custody. The child's mother
                  has not participated)n. rnental .health services or in home services as ordered
                  previously by the. court. It is unclear if the mother completed domestic violence
                  counseling as recom mended. bythe courts.
            ..    Mother. and Father live together with aroommate. The. parents' roommate is an
                  indicated perpetrator of physical abuse and has acriminal record.
             r:   Both the mother and father stated that they would not sign releases.of
                  information for the. Agency regarding the child., as.they do not. feel the child
               should be involved with the Agency.
             r The child was born healthy. but was under iibservation:for infection due to .a lack
               of prenatal care,
             e The mother was asked to come to. the. agency fora drug screen on March. S. 2018
                  and March 28; 2018, but did not present.
             o    Dr. •R osenbIum has recommended that the older children not be. returned to

               mother's care due to lack of bonds.
             • The father resides with the child's mother and their roommate..Father has a
               criminal record but nothing pertaining to children.. The Agency requested that


 sThe Dependency Court record.was entered, without objection,'as an exhibit at the TPR hearing,

                                                          2
                .Mr. Williams report to the Agency for adrug screen         on April .5,2018, but he
                reported that he would not be able to         make it d.ue to driving to Pittsburgh to get
                his birth certificate so That he can update. his com me.rcial driver's license. The
                Agency caseworker then spoke with the hospital who stated that father was still
                there.

        Following the Emergency Shelter Care Order, Minor Cllild was placed in kinship care
with Julianna.and Ashley Peterson, the location of place rhentof his half- siblings: On April

9, 2018,. a. Sheltee.Care hearing was conducted and the Agency was granted continued Shelter

with the Minor Child remaining in the same placement.             Mother was in agreement with the

need for shelter care and Father was. not present for the hearing, despite having notice:

        On April.l8; 207:8,   the   Minor Child 7was adjudicated    adependent child. The`Child's-

placement remained with the Pete rsons and the Court ordered services for both parents.

Father was ordered to:

                 • Obtain and.maintain.a safe and stable living arrangement;.
                 e Participate in pa rentln.g education through an appropriate provider and.
                   follow'through with all recommendations;
                 • submit to: random drug and alcphol.screening at*the discretion of the Agency
                     within Z4 hotirs'of'thie Agency requesting atest,
                 • Have frequent contact with the Agency;
                 4   Sign all requested release of information forms;
                 • Enjoy supervised visitation with the.child three times per week to be
                     supervised. by the Blueprints or the Agency. 4


The Adjudication Order made the specific finding that the Child was dependent 'as to'

Father" based an the following:
                 . At the.time of [Child's] birth, Father was empI6yed as along haul truck
                   driver, *which requires him to be away from home. for extended period of
                     tirhe.
                     Father was aware of Mother's involvernefit with Wash i ngton.Cou nty CYS.and
                     that her children had been removed from her care... According to Father;he
                     and..Mother have. been in areiationsh1p prior to the removal of her other
                     children.
                     Father intended for Mother to provide primary care of the Child upon his .
                     discharge: from the hospital. D'espjte Mother: not having custody of her other



4  As aresult of Mother's Voluntary, Dependency Case information and Hearing Testimony will focus on Father from
 tlils point,
                                                          3
                  children, Father had no concerns with Mother providing primary care forth e
                  Minor Child.
               e Father was aware that Mother received no prenatal during bier pregnancy
                 and said he could not farce her to seek prenatal care.
               • Father continues to reside with an :indicated perpetrator of physical abuse.
                  Father's testimony.supports afinding (Minor Childl is without proper
                  parental care and control, in that. Father lacks the protective capacity needed
                  to support afinding Minor Child would be safe in his care and that he.is a
                  ready, willing, and able parent.


   Recommendation for Adjudication and Disposition of April.'18, 2012, adopted by Judge

   Lucas.
      .A..permanency review hearing was held onJuly 17, 2018. The Court found that Father

   had no compliance with the permanency plan and no progress in alleviating the

   circumstances, which necessitated the original. placement. permanency Review'Order of

   Judge. Lucas, July 17,   2018.   The ,Court   also made the specific finding that:
                       Mr. Williams is not available for care      of Minor Child on a.daily   basis. He
                       has not visited with Minor Child. He faults the caseworker for lack of
                       visitation. Caseworker Barrett indicated that Mr. Williams. is very hostile
                       to her and is resistant to any services or searching evaluation: Mr:
                       Williams did testify that he is unwilling to work with Ms. Barrett and
                       requested anew caseworker.. Mr. Williams also questioned the efficacy
                       of being required to do parenting ,by a.proVider who rnayhever have
                       parented achild.

   ld. atpages 3-4. in the same.order, the Courtto directed Father: (1) obtain and

   maintain asafe and stable living arrangement; (2) participate in parenting education; {3l

   submit to random drug and alcohol testing; (4) have frequent contact with the Agency. The

   Minor Child remained with the same kinship care provider, accompanied by his two half-

   siblings.
       on November 27, 2018,.a review hearing was conducted wherein Father was found to

have minimal compliance *and progress. Testimony was received from aBlueprints supervisor

that Mother and Father were attentive to the Minor Child during visits, but both. parents

required re-direction when "openly and loudly" expressing frustration with CYS. Father also

testified that."he.does not need services" and further indicated that."he felt like he has been

treated like a`criminal' and that he. is angry. He reiterated at several points.in the hearing

                                                        .4
that he had no intention of doing any services." Permanency.Review Order of Judge,. Lucas,.

November 27, 20.18 at page 4and 5: Father indicated .that he received random -drug testing

through.his employment as an over the road truck driver and the Court gave Father the

opportunity to si*n releases to obtain record of these tests from his employer. 5 id.. Father was

Ordered to: (7) rr•aintain safe and stable housing; .(2) complete parenting education classes; (3)

complete random drug and alcohol testing; .(4 )continue to. have frequent contact with the

Agency. 1d. at 3. Visitation was ordered for Father on Saturday afternoons.

        The next permanency review ,hearing was held on March 15, 2039 before the Honorable

Brandon Neuman. No decision was provided. regarding. compliance and/or progress duringthis

hearing. Father was ordered to attend supervised visits twice. weeklyand further Ordered to:

(1) n4aintairvsafe and stable housing; (2) complete an interactional with the child: arid.

psychological evaluation; (81 provide contact information to the Agency regarding kinship or

other support persons for.the child and parents. Permanency Review:Order of Judge Neuman;.

March 15,.20: 9.

        May 24, 2019, the next review hearing was h
                                                  .eld at which. tine the Minor Child was in

place riaent for 11 rn6nthi with the same kinship care. providers who. also provided care for

the two half-siblings of the Minor Child. All Cour't:Ordered .
                                                             ;services remained the same and

Father, through counsel, indicated that counsel would no longer represent Father. The.

Order specifically describes ;"Father, after being disruptive throughout the beginning.of the.

hearing, starriied out of the courtroom while using foul language and making several

allegations towards this Court and everyone within it." :Permanency Review Order of Judge

Neuman, May 24, 2039 w;th specific reference at page 3..

        The Dependency case was re-assigned to athird Judge, the.Undersigned, and on

November 12, 2019, the next review hearing was held. Followingthe hearing; the Court

found minimal compliance with the permanency plan with the Minor Child being in

placement for 19 months. Father was Ordered *to attend supervised visitation with an

opportunity for expansion ifsuch' visits occurred "without event,. disruption or concern" for

aperiod of one month          Father was.further Ordered to: (
                                                             1) maintain safe,. stab le and
                                                             .




sThe record reflects that. Father never cornplied :with this request.

                                                             5
appropriate housing; (2) follo►ivthe recommendations of Dr. Bernstein; (3) provide contact
information to the Agency relating to kinship    or other support persons for the child and
parents; (4) complete anger management       and/or conflict resolution counsellhg.
Dependency .
           Revi'ew Order      of Judge McDonald,   November 32;.2.019;    In lieu of aprogress

determination, with the Minor Child being in     placement for 19 months, the Court took an
in-depth look at   the case History and provided .a detailed analysis; as follows:
               During the hearing, the court examined in defail, placement of Minor Child,
              ,services ordered for mother and father; and the Agency proceeding to afiling of
               atermination. of parental rights petition.


              The Agency and d.AL argue that consistent with the Adoption and...Safe Families
              Act .(" ASFA") and.the Pennsylvania Juvenile Act, aTPR petition should be.filed in
              the present     matter. This position is supported by Dr. Bernstein and the CASA
               assigned. to the.ca.se..

               Father, Eric Williams, through counsel,. Mark Adams, and mother Ashley Turne.i
              Jackson, through. counsel Jennifer:Sinclair, predictably disagree with the Agency
               position. In addition, mother and Father. argue that they are not in    need of
               services -and argue for return of physical custody of their minor child.


               While this court declines to predict the outcome of any request of goal change
               and/or TPR, it is important to begin with the legal foundation provided for the
               preservation of families and prevention of children from removal       from the
               home. But; the child's safety, health and welfare has to be of paramount
               concern. Where €n it is provided that if achild is in care for .15 of the most recent
               22 months, absent. one of three exceptions, apetition for this term €nation of
               parental rights must be.filed. in the present imatter, the child figs been in
               placement 19 of the last 22 months, accordingly examination into any potential.
               exceptions must be completed.

               Because this case'has made its way through several )udges, to full] evaluate the
               circum.stan.ces, this court conducted arevieWv of the history and record of the
               case, inclusive of testimony from th:e November 12, 2819 permanency hearing,
               pre►iious orders of court, and. the Dr.: Bernstein psychological and interactional
               evaluation and report. In this review ;this cou rt. eVaIuated both the.1nitial
               requirement for adjudication, the agency. actions to. finalixe. the. permanency
               plan; the extent of progress toward.alleViating the circumstances, which
               necessitated the original placement and the feasihility and timeline of the plan.
               See: In re A.P. 728A.2d375'(Pa. Super. 1999).



                                                      6
           The statutory requirements prop e0Y%d1 rect . trial courts to make decision's of
           permanency i  nthe best *interest.of achild :In making such determination,.the
           court is directed.to look towards efforts made by the Agency and the Parents in
           alleviating the factors that necessitated .
                                                     placement in first instance: In additlon,
           the ASFA an.d the Juvenile Act require that if achild has been .in foster care for 15.
           of the most recent 22 months, then the agency must petition for the termination
           of parental rights unless one of the three (
                                                      3) specified exceptions apply: .(
                                                                                      1) the
           child is being cared for my arelative ;(  2) the agency has documented a
           compelling reason for determining that terminating parental rights would not be.
           in the best interest of the child ;(3) The agency has not provided, cons iisterit with
           the tirne .
                     period ,such services to the family as deemed necessary for safe .
                                                                                      return.
            Each of these exceptions is examined .below:


           The child,is not being cared for by arelative nr kinship care .
                                                                         provi.
                                                                              der           s. ❑e.spite

            multiple requests from the Agency and. Court Orders di   recti n
                                                                           .gthe same, father
            has failed and /or refused .
                                       to provide names of potential kinship placement
            providers for Minor Child. During the initial shelter placement ,father failed to
            appear and mother,Turney.-Jackson agreed to the shelter placement with
            Julianna and Ashley Peterson.Fat' .her appeared in subsequent hearings on'April
            18, 2018,.July'17, 20.38, November 27, 2018, March 15, 2019, May 24, 2019, and
            November 12, 2019:- Throughout the time periods, no alternative kinship care
            provider was suggested by .Ms .Turney-
                                                 Jackson*and /or Mr .Williams . All parties
            were aware that the initial circumstances requiring .pI ace ment.involved Ms.
            Turney-Jackson '
                           s Lack of progress in alleviating .
                                                             problems that necessitated
            placement with .her two older children ,in addition to her lack of prenatal care,
            failure to obtain and maintain mental health and domestic violence services as
            previously ordered by court.All parties were also aware of concerns with an
            Indicated .perpetratpr living in the .home with parents .
                       *                                            and the request of the
           .agency to drug screen both parents.

            Knowing such con cern$ ;paired with the fact that father traveled out of town
            during the week ;no steps were taken* by father to recommend and/or offer
            alternative care providers far Minor Child ;the minor child .Rather,Father
            reiterated that Ms. Turney-Jackson would care forthe children in his absence.
            Recognizing,as acknowledged by Ms .Turney-Jackson ,she was unable to
            inde'pe'ndently care
            for the minor child, the child was placed .
                                                      with th*d caregiver of his older siblings,
            who are Ms.`Turney-       sother children.
                              Jacksbn '


            It is noteworthy that,although the r*ecord .
                                                       reflects •that Mr..Williams suggested
            no family memberfor kinship care to the Agency .
                                                           and/or.
                                                                 the Court,in.his


6Kinship provider per Father.Kinship placement.
                                              was placerij
                                                         ont identified by. Mother and caring for Mother's.
then:two older children.

                                                     7
evaluation with Dr. Eric Bernstein, Mr. Williams suggested #hat he potentially
had an "aunt or cousin" that may assist With Minor Child, given Mr. Williams's
unavailability during the week. Mr. Williams never: provided specific names
and/or contact Information to%the agency for potential follow-up:purposes:
Further; in•the lastcourt proceeding, Mr, Williams suggested for the first time of
record that he maychange his work schedule to.accommodate the: need for care
of his child. This Court will waitfor documentation evidencing such change but.
notes that Mr. Williams.wal.ted'l9 months with his child in placement priorto
considering this work modification:

The Agency has not `documented acompelling reason for de-le rim in in.g that
terminating parental rights would not be in the best interest of the child.. To the
contrary, in the present case; the opposite is supported by th.e testimony,
evidence and record.. Testimony establishes that the minor child, has lived with
the Petersons and his older half-siblings, since birth. Dr. Bernstein opined that
the minor child would have a'."significant impact and sense of perceived loss
by being removed from fostercare with his siblings ." Further noting that the
removal is not .
               jvst from the, only home that Minor.    Chi W knows, but from his
siblings, fostercare parents, community,and daily routine.

When asked about the bond developed with his.siblings and fostercare
providers, Mr..Williams:npined:that, °no matter whiff thappens, someone is going
to hurt." He continued by saying, "either she {referring to Ms,* Peterson )is going..
to hurt or Iam going to hurt." The one person not mentioned by. Mr. Williams
.was M, inor Chi Id,.the minor child and'how he would feel and be impacted by
removal from the home of Ms, Peterson. Mr. Williams' reaction .supports the
testimony of Dr. Bernstein .                             his anger to hinder his
                              that, Mr. Williams. aII6Ws :
ability to progressin :this case say€ng,"Mr. Williams *  sees being angry as his
right .:, ;Withput regard to   how exhibition of his resistance and anger is
impacting his ability to be with his child."

In fact; Mr. Williams anger and resentment is.what has turned many aspects of
this case. As noted. in court, it is understandable that. Mr. Williams would have
significant frustrationwith the Agency and.the dependency court system,
particularly in light of the fact that.the initial circumstances necessitating
placerrient' in large part dealt with mother, Ms. Turney-Jackson. However, Mr.
Williams had. multiple opportunities to correct and/or alleviate some of the
Agency concerns :but rather than acting'inthe best interest of his child; he
appears to have acted with anger and resentment, despite the impact it would
kave-on his child.

The supervisor frorn`the Blueprints visitation house testified at aNovember of .
243:8 permanency hearing that; Mr. Williams and Ms. Turney-Jackson were.very
attentive to the minor child during the visits site observed:. However,. the same

                                       8
               supervisortestified that, re-direction was *needed in the house, as 'a result of
               parents, openly and loudly ekpressing frustration with CYS. Because of these
              .actions, and similar expressions of anger, the Blueprints visitation house
               ultimately refused.to permit Mr.:WiIliams to attend visits at the location.

              Tile
              -    final possible exception involves whether the agency ha.s failed to provide
              such services to the family as'deemed necessary for *safe return of the child.
              This is not the case in the present matter- *Through each of the multiple
              permanency review hearings, the agency has been found to provide reasonable
              efforts. Services and requirements were clearly defined and attainable.:
              Nevertheless, despite services recommended, ordered, suggested and referred,-
              the parents have refused to cooperate.

              From the initial adjudication hearing on April 18, X118 ;the concerns
              riecessitati ng the need for placement were readily outlined.. However ;even ,at
              this early.stage of the proceedings, Mother and father failed to recognize aneed
              for services and in lieu. of talking [sic] any and all steps necessary to obtain..return
              oft 6ei rchild, defiantly refused to comply with Both Age ncy:requests and Court
              orders.

              Mother has failed to comply with court ordered services and father, Who albeit
              was not initially the primary reason f6r placement, has refused and faiiled to
              complete services and cooperate and has allowed his frustration a.nd.angerto
              become so uncontrollable that additional services and requirements have been
              implemented. To be sure, at the beginning stages of the dependency,.:had Mr.
              Williams simply agreed to be the primary su.ppnrt for his child, protecting
              against. Ms. Turney-Jackson`s independent care of Minor.Child, taken and
              passed adrug test, secured his home as safe. from. dangers, including indicated
              perpetrators, and agreed to provide identifiable alternatiii6 caregivers for his
              son, the minor child may not have remained in placement..

              Nevertheless, the child has been in placement 19'rnonths and.no:exceptions to.
              the requirement of the agency to file Termination of Parental Rights exist.at
              this time... The agency should proceed with the petition, while in tandem with
              contlnuing to offer opportunities and services to Mr. Williams and M.s, T'urney-
              Jackson that may negate the need for the same.

   1d, of pages 4-5.


       On.
         .March 3, 2.020,another permanency review was conducted wherein Father wa.s

found to have no compliancewith the permanency plan with the specific finding that,

"Father has failed to participate with any services court ordered. during this. review period.


                                                   9
Father has also' failed to   visit with minor.child'during the review period.'                Permanency      Review
Order   of Judge McDonald,     march 3, 2020, Leith       specific.reference to,page 2.        Father's ordered

visitation was decreased      and the child remained        in the *home of lulianna and Ashley Peterson,

as he had since his.birth, ..ld.   Father was ordered to.          (1) maintain safe, stable     and appropriate
housing; (2)   follow through with    all recommendations of Dr.               Bernstein; and (A). complete anger
management       an.df or conflict resolution counseling, Id;The               Order also notes that 'a TPR
..petition was not filed   by the Agency due to concerns. regarding Mother's marriage to a person.;.

other than. Father, *at the time of the     Minor Child's birth.        rcJ.
         With the Minor Child in placement for 26           months, adifference was identified at the next
permanency      review hearing on June 30,.2020. Father was found to be in moderate                    compliance

with the   permanency plan and was noted to have participated With anger management courses
and maintained housing. Concern was           voiced      over Father's delayed and only recent

compliance. Nevertheless, testimony          was received as follows:.
                  Angela Franks, manager with *Justice lNorks Youth Care. anger management,
                  testified. that Father'coMpleted anger management sessions 9-12                   with :her and
                  was compliant with services..Ms. Franks also                 supervised   avisit with the Minor
                  Child.and Father and observed "Mincir`Child was hesitant at first but warmed
                            presontationof alollipop." lbs. Franks opined that"Mr. Williams
                  up With the
               and Minor Child'bonded WelI by the end of the visit:" She also testified that Mr,
               Williams "has.a.loud personalitj" and noted that is.simply "his personality.`
             e Justice Works Supervisor, Lisa Sutherland, also testified regarding Father's
               participation and noted that Father showed "a moderate level of anger
               pathology" but mi ade*significant improvement.
               Chris Bauhof of Justice Works testified regarding positive interactions and
               appropriate redirection during three (3) observed visits`between`Father and
               MInor Child. Mr. Bauhaf was questioned regarding.Father's behavior in Court
               versus that observed and acknowledged the difference in behaviors.
             e Caseworker Ada Ezeh testified that neither parent has provided gifts; cards ;
               letters, or other financial support to the Minor Child. Ezeh also testified that,
                 although Father indicated that he wanted visits he failed to take advantage of
                 virtual Misfits.' Ms, Ezeh also testified that, "prior to the last. review period,
                 Father had not visited with. [The Minor Child] for morethan six months, Ms.
                 Ezeh testified that Father is "just now compliant."
               * Father testified that;While he was aware of the recommended psychological
                  testing contained Within Dr. Bernstein's recommendation he did not


     7implemented   resultant of COvlD-f9'restrictions.
                                                             1o.
               Participate. Father stated to the Court, "I'M' not anut case." .
                                                                              Father
               acknowledged his lack of visits.with the Minor Child indicating, "Now I-woric
               construction and we.work six days aweek." Father. also acknowledged that he
               was .aware of the former permahenc}-review Order requirements and nearer
              .requested "clarification, mod ification,..reconsideraton and/or*eliminatio .nof
               requirements."

   Perrnor7errcy Review Order of Judge mc6onafd, June 30,. ,020.


       .A Hearing on the Agency Petition. for Aggravaf6d Circumstances, as to both :parents, was

also held on lune'30, 2020.-T'he hearing;. initially.scheduled for March 13; 2020, was delayed

due to COVI❑-19 pandemic restrictions mandated nationally, statewide, and locally, The Court

issued an opinion, denying Aggravated Circumstances as to. Father stating the following:

               Ahearing tin the aggravated circumstances.request filed by the ' Age ncy,
               previously scheduled for March 19, 2020 was delayed due to the .COVI D•1p
               pandemic. This delay proyided.Father with an additional%two months to comply
               with Court ordered services. Despite such additional time, Father failed to visit
               or have any substantial contact With minor child untll the eve of the
               Permanency Review Hearing.

               Father has not complied with requirements of the permanency plan and has
               consistently created new barriers and concerns with .   reunification. Although
               father now. raises concerns with clarity of such requirements, his actions are
               'inconsistent with such approach. To be clear, throughout proceedings, Father
               has had legal representation and has never requested clarificatjon.and/or
               rnodification; reconsideration or elimination as to*Court Orders. agency
               mandates or. Permanency Plan requirements,.until*5uch time as the Agency's
               commencem&nt of aggravated circumstances proceedings.

               To be sure, during .
                                  the most recent Permanency Review Hearing, Father
               acknowledged his lack of compliance and his refusal to complete a
               psychological evaluation.stating "I refuse to 0o it ... Tm ,not anut case:` While
               Father did enroll and participate with anger management, said participation was
               only ordered after the child was out Of his custody in excess of 24 months and
               despite such.glowing reports. of progress;father again created an uproar both in
               and out of the present court.
                                           proceedings.

               Had the aggravated circumstances hearing been held in March 2020,.this court.
               would have.had no question.as to the granting of aggravated circumstances
               hecause.of Father's lack*af consistent and substantial contact with minor child
               for a.*period far in excess of 6months.. Pue to the COVID-19,pandernic, and
               additional circumstances outside .of the Agency and Court's control, Father was

                                                   i
                 given more time and he. engaged in anger management and finally visited with
                 Minor Child. While such actions come at atime'frar.
                                                                   ne later than for which this
                 court is regUired to consider and certainly ate not dispositive of whether the
                 permanency goal in the preserit matter is appropriate, this Court denies
                 aggravated circumstances,as to.Father.


                 Despite this finding, this court. emphasizes that the minor child has been in
                 placement in excess of 27 months and. Father.only recently rnade'minimal
                 attempts to comply with the permanency plan. In light of these findings, the
                 Agency is directed to
                               -.Schedule afollow-up psychological evaluation for father to.be
                               conducted with results submitted to this .court no' later than August 5,
                               2020.
                               -immediately evaluate the appropriateness of the present
                               permanency plan goals and.file petitions consistent with such
                               evaluations no IaterthanAugust5,1020..


    Aggravated Circumstances Order of June 30,             2'020.
                 A permanency review hearing'was held on August 6, 2020, however no finding

was made regarding compliance and/or progress with .Father. Father's supervised visits were

increased and aprovision was placed that supervision may                    modified with "no further issues.

or problems." Father was ordered to complete-an interactional evaluation and to participate

with Minor Child's Medical appointments. Permanency Review Order of Judge McDonald,

August 6, 2020. 8

        On August. 1, 2020, the Agency filed aPetition for the Involuntary Termination of

Parental Rights..On October 27, 2020, the'Agehcy received allegations that the foster

placement providers ,with whom the Minor Child resided since'birth ,Were allegedto                        #laye put
hot sauce in his mouth as aform of punishment. By verbal Order later confirmed, the Minor

Child was placed in respite care with Father, implemh6t ng aplethora of services. The Agency

filed aMotion for expedited hearing..for placement of the Minor Child .an.November 11, 2020,.



$Followirig the August review hearing, the Agency submitted a.Motion for Clarification of the Order. The
Motion was based on•discovery by the Agency that, onJuly.29, 2020, the Washington City Police were called
to Father's home for. adomestic disturbance. This Incident was. not.. reported to the Agerlcy:and accordingly,
the Agency did not address the issue at the review. hearing. Additionally, it was noted that the Minor Ciiild
was not present at the time.Fallowing ahearing on the .   Motion, :with lack of details regarding the incident, the
Court issued aRule Returnable to show cause whyFather's unsupervised visits'shouid not commence. An
order of clarification was issued on Septen`ib&'9,•2020.

                                                            12.
:after the allegations of improper discipline were not validated,   By, Order dated November 23,

2020, the Child was returned to the caregiver with the heed for respite having expired. Another-

Order dated December4, 2020 modified Father's visitation for all visits to take. pIace in his

home.

        on December 17, 2020, the final permanency review hearing*was held prior to the

hearing on the Agency's petition for Termination of Parental Rights. The Court deferred. a

determination as to compliance with the permanency plan pending results of the interactional

evaluation between Father and Minor Child, At the time of the hearing,.the Child had been in

placement 31 months. Permanency Review. order of Judge McDonald, December. 17, 2020.

Testimony from multipie witnesses was received and can be summarized as:
           br. Eric Bernstein, licensed psychologist-
               • Previous evaluation shows Father has lack of discretion in expressing
                    opinions in his son's presence.
                     *There are concerns of child.mimicking his father's. behavior,
               ® Father and child have an: existing bond: and child sees father as an important
                    figure in his life, but child Will mim1cfather's behaviors and his recent
                        ty of outbursts is likely from observations of father.
                 intensity
               • Father identifies as*a stable.adult, however the way he cohil unicates his
                 view has acertain impact on others. Father doesn't see his role: as dynamic
                 and father has no self-awareness.in haw.his behavior, impacting and*plays
                 .a role with his %son.
               • Father unwaveringlypresents'as avictim of the system, While he may have
                      it to his opinions,. the way he communicates the .prob lem is with hostile:
                  tone with staff employed by the Agency and this raises concerns.
               e Foster parents have astrong bond with. Minor ChIId-as do Minor Child and
                 his siblings in the horne.of faster parents:
               • Foster parents present as stable and loving, however concern was raised oy
                    the disclosure of Cayden that hot. sauce on. the tongue of Minor Child is
                    utilized as discipline. This matter was investigated and .closed by Beaver
                    Co. unty* Children and Youth. Services.

               Kendra Toseki-Justice Works Youthcare.
               e.Provides services to.father through lustcare ,for book-ended supervision and
                 with STOP services.
               • Notes no concerns throughout. period..of working with Father, noting that all.
                 reports are positive; Minor Chid is. comfortable in the house, no concerns are
                    reported for safety and father and child interact appropriately.



                                                    13
                    She has rece ived no reports of aggressive activity an.d father is very
                    cooperative with Justice Works service:providers.
               w Present in the home with father, Sunday, Monday and Wednesday a*nd then
                 in October of 2020: providing STOP services,. indicating that Justice Works
                 abiective .is to be sure all needs of child are*met'and father has the capacity.
                 to care for the *child.
               0 observed father and child aminimum of five (5.) hours. per week. Also made
                    two (2) unanriounced.visits;
                    Father's wark.schedule.created some initial barriers to unannounced
                    [sic]visits:
               •.   Notedthat Minor Child was aiways fully and properly clothed and using
                    'potty" while Wthe.care of Mr. Williams.
                    Reported to Supervisor incident of marks identified on Minor Child during
                    visit with Father.. Markings were later observed by'doctors at Children's
                    Hospital of Pittsburgh with no concerns for abuse.
               • Reports a"strdng bond with playful banter between father and Minor Child,
                    detailing that Minor Child is sett led: normaIly in the home and comfortable in
                 his surroundings.
               Q Details child. saying, "My daddy,.":while Holding onto father, noting, "as if I
                    was there to take him.

            Ashley Blake-Casework Supervisof
                   Childline report regarding .foster parents and .
                                                                  hot sauce was investigated by
                    Beaver County Children .and Youth and determined to be a
                    misunderstanding.. Foster parents said Minor Child.expe.rienc.ed hot sauce on
                    same chicken and didn't -
                                            like it. Foster mothers in furth*erwarnings tochiId
                    would. say; "bad .taste" or "hot sauce" when he would: get in trouble. The
                  case was invalidated by Beaver County:
                * Aware of the report of marks oh Minor Child while with Father, OhotosWere
                    .taken but the lines and marks. had. faded. The child was taken to Children's
                     Hospital and.exarmi.ned.


   !d,


         Resultant:of the man,ytwists and turns of this case, the vo.lume'o fproviders, several

Judges reviewing the matter, and the extensive time in which the Child was in placement;

the case history must be evaluated in conjunction with the testimony and evidence

provided at the hearing on.the T.M. -Counsel for Father and the Agency provided Findings:of

Fact and Conclusions of Law, which were. also reviewed. in this*Court's evaluation of the Agency.

request.. A summary of the TPR testimony reveals the              ng-
Dr. Eric Bernstein, recognized as an expert In psychology and forensic psychology, testified:

  Dr. Bernstein conducted a.mentaI health and bonding assessment -of Mother,. Father and
  Minor Child. in. April and May 2x1:9. Hearing rranscrigtt, Vo1..1, Pg. 19. (Hereinafter
                  At that time ;Father expressed afeeling of resentment toward CYS and
  voiced his intent not to comply with services. H.T, Vol. 1,, Pg. 27..
s Father expressed that he.trusted Ashley furney as acapab le. parent i.whom he' believed
  should not .eequire supervised. visitation. N.T., Vol. 1,.Pg. 27.
o Father acknowledged prior drug usage approximately 13 years prior. H.T, Vol. 1, Pg. 28.
•   Father refused to comp IVwith Dr. Bernstein's request for. psychological testing. RT.,
    Vol; :1,: Pg. 28:.
*   During the    bonding assessment; Minor child appeared as    meek and. :despondent,
  .presentedwith a'frown; and appeared on the br1nk of tea rs: H: T., Vol. 1, Pg. 29.
® Father made an effort to engage with. h'is son'and shifted his anger to a''more
  enthusiastic and excitable disposition".taking his son into„his arms with cheer. H.T, Vol.
  1, Pgs. 28-29.
   Minor Child was.crylog at the end of the.interactional evaluation with Father. H.T., Vol.
  1,.Pg; 29.
  -Dr.'Bernstein performed abonding assessment betweeri Minor Child and his caregivers )-
  Julianna and Ashley Peterson, and.his half-siblings Anessa and Cayden, on September.
   19, 2019. H.T., Vol. Z, Pg. 30,.
  Minor Child cried when his half=siblings, Anessa and Cayden,.exiited the office and
  quickly recovered as:soon as they returned. H.T, Vol. 1, pg. 32:.
    In evaluating the sibling bond, Dr. Bernstein testified,
    "the measure of        bond of arelationship is more than just the observation of the
    interaction alone, but is reflected. in the level of investment by the caregivers, their
    consistericy to .establish trust, the stability of the environment itself, and of course, the.
    quality of care provided. H.T., Vol. 1, Pg.  .32-33.
    Dr. Bernstein testified that Father did. not take advantage of all court ordered visitation.
    Father never visited on Mondays, and instead visited on Fridays from 3:00 until 10;0€7
    .p.m.,.only 10 to 15 percent of the allowed time. H:T., Vol. 1;Pg. 34.
    Dr. Bernstein testified, "[F ]or younger children, especially nonverbal children, who are in
    the minds of development of.their brain and development i*n all..res.pects, really, having
  a.sense of connection and constant and'predictabie access to the parents .is' paramount.
  for them to be able to make ahealthy con naction. Where there is inconsistency or
   unpredictability or. sporadIc contact, it corhpramises the quality of that bond. That,is,
  the child comes to accept that this person is not reliable, or somebody upon whom they
   can depend for .   their needs, and they became aless significant factor in their lives." H.T.,
   Vol. 1, Pg. 34.
® Dr. Bernstein did not feel termination of parental rights would detrimentally impact
  -M!.nor -Ch iId's well-being. After the bonding assessment in September 2019 ;Dr.
  Bernstein recommended the court move forward with termination of both parents'.

                                                15
     right, and for the foster parents to be considered as an adoptive resource :H..T:, Vol. 1;
  .pg..35.
• Dr. Bernstein testified that he received information from CASA volunteer,Ms. Osowski,
     indicating that all criteria had been '
                                           met for Father'
                                                         shome and it was safe an.d
  appropriate. H.T., Vol. 1, Pg. 39
s Father voiced' frustration in attendingIhe assessments,. stating,."I feel. it is awaste of
  time coming here ,Nothing is wrong with me: Iwon't be treated :      like a. common
     criminal: H.T., Val: 1, Pg. 4Q.
• 'In his testimony,Bernstein described Father voicing with "intensity and volume" his
     frustration with &S, while in front of the Minor Child. H.T., Vol..1,.Pg. 42.
• Dr: Bernstein testified that,"
                               every parent ma*yat one point in time have agaffe ;or say
  something that they probably shouldn ' tsay in front of achild .. And more often .than not ;
  again, in general ,that i
                          snot goingto emotlonally scar achild. Thi0ssue, however; is
  when that 1s 'co nducted on: arepeated basis, and the child comes .    to'accept that that is
  .the•'message coming from that adult,whom they revere..... When the.chiId is repeatedly
   exposed to. open.ly expressed disdain for the Agency,for the system ;and the father's
   openly.claiming to have been.   discriminated'against,.the child is likely to hear the
   underlying aggression and/or anger behind that.. Maybe not so much to process the
   information ,but certainly the intensity,the.gesticulations ,the mannerisms, -the
   behavior, and accept that as normal and expect .it .H.T., Vol., *1, Pg. 44.
o Dr. Bernstein testified that,. Over time; !Minor Child WiII model and mirnic his father's
   behaviors of hostility and outbursts .- This was supported during the bonding. assessment
   between the Peterson.   placement family and Minor Child when the Petersons told Dr.
     Bernstein that*Minor Child was mimicking his Father's outbursts and displayed
     aggressive behaviors towards them and his siblings .This was observed by the doctor
     :

  during the .
             assessment .H. T., -Va1. 1, Pgs .45-46 and 159..
m During his evaluation ,❑r. Bernstein Wit nessed the Minor Child; ":struggle with self-
  control and his behavior and even despite redirection.." H,T„ Vol. 1,Pgs .45;159,
■ Dr. Bernstein testified that Minor Child .
                                           has been raised with Cayden and Ariessa, he.
  embraces them in his day-to-day environment, they are part of his world that he
     understands and experiences,and which.
                                          he has come to accept as his family . H. T..*- Vol.


• Dr. Bernstein conducted amental health evaluation of Father on December.      14, 2020.
  H.T., Vol. 1,. Pg. 45.. From which Dr. Bernstein.
                                                  opined thatTather's position. was
  consistent with his position in Apri12413 ;that he's been avictim of the system, avictim
     of discrimination ,and, that he's entitled to have his son in his care. Id..
s.   During the December 2U20 evaluation ,Father disclosed tliat he had..been in a28 -
                                                                                     day
     drug and alcohol rehabilitation.facility,.info ern ation not disclosed in theearller
     evaluation. RT., Vol. 1, Pg. 51.
     Dr. Bernstein testified that when answering relatively benign questions,Father provided
     vague and less than helpful responses that really led to .rndre .
                                                                     questions than he
     provided answers for..[Transcript Vol. 1, Page 52}:



                                                 16
■ Father reported that. he had caused a."few      stitches" in response to whether he's ever
     tau sedserious'injury   to others, acknowledging aknife in.cideht. H.T., Vol. 1, Pg, 53, 1n
     addltioh, although Father reported that he had never been served with. aProtection
     from Abuse {". PFA "j, acopy of PFA naming Fat heras the
                                                           he-Defendant                 H.T.,
     VOL I, Pg.. 5L
■.   Dr. Bernstein testified that Father presents with an oppositional and defiant nature. He
     has ahistory of criminal activity, legal difficulties, ahistory of questionable aggression,
     threatening behavior to the Agencies, and aHistory of addiction, Finding these constant
  themes 'rise to level of concern for Father's psychological disposition, H.T, Vol 1,. Pg.. 55,
■ Dr. Bernstein testified that he never doubted him as a.loving Father. H, T, .VoL1, Pg, 69.
     And further testified that he could not'identify asafety concern within the visitation logs
     or through the evaluation of Dr. Crabtree; H: T., Vol. 1, Pg. 95.
e In response to cross examination, Dr.. Bernstein acknowledged thaf Father "can be
     capable, and is capable, of being loving and giving, the capacity   to   provide" for*the
     Minor Child. H.. T., Vol. 1, Pg. 11,
                                        2.
m Dr. Bernstein testified,_ "The issue with [Father) is the way in which he communicates
  those opinions without any hesitation orlimits in his son's presence. And ..the ir{tensity;
     the.volatility, and the hatefulness that is behind his communication is the. issue. So its
     the vulgarity, it's the Hatred, it's the threatening remarks, that is the problem. He can be
     angry at whatever the situation may be, but it's how he conveys it th at' is the problem..."
  H.T, Vol. 1, Pg. 130:
• Dr. Bernstein testifies[ based upon his observation, Father has not internalized. what he
     would.have learned in anger management. Father, "has consistent) *.conveyed that he
     has never had an anger problem, that he's never been violent towa rd swome n. So his
     position of ''innocence" to. an extent precludes him from identifying as part. of that
     group. H.T., VdL 1, Pg. 164. Stating that fie did not get th*e sense from Father that he
     made efforts`to change .because he saw no need to change. Id.
■ Father has never conveyed any understanding that his behaviors that. he has in front of
  the chlid would have any.impact on the chiild.- H.T.; Vol. 1, Pg. 164.
e Dr: Bernstein also testified. (egard1ng amental health. assessment that he conducted on
     Norma. Welsh, Father's current paramour. H.T,.Vol..1, Pg' 55.
a While collateral testimony and. evidence was unclear*as to whether Father and Ms.
     Welsh currently co-habitat, Ms. Welsh reported to Dr. Bernstein that she was in an
     intact, healthy and stable*relationship With`Father,-but she moved ta :adifferent
     residence as aresult of being h,arassed.*by Mother. H.T, Vol. 1, Pg. 57.
■.   Ms. Welsh detailed her history of being*a..victim of Physical and. emotional domestic
     violence and. described her first husband tNot Father) as "pretty cruel, over-controlling,
  and who fractured mywhole body twice. H.T.,*: VW. 1,. Pg, 61.
■ Dr,:Bernstein o{ainedthat if the Minor Child Was. pl aced wit hFather; he would have
     concerns over Ms. Welsh's.protective capacity for the Child, worrying that Ms: Welsh
     would not contact appropriate authorities in the event the Child was at arisk.of harm or
     if his safety was.*compromised: H. 7., Vol: 1,.Pg. 64.



                                                  17
■ Dr. BernsteinopIned that foster *paireht.s meet the needs and welfare of Minor Child ;and
  that Father's.parental rights shciuld. be terminated. H.T., Vol. 1, Pg. 64.
■ Dr. Bernstein testified that Permanency Legal Custodianship is not aviable goal in this
  case. Going further to descri be. sit uations where PLC is appropriate as being Where.
  there "is amodicum of co-parenting communication and/or relationship between the
   providers*afcare and the parerit in question, and. alevel of shared respect and
   openness." H.T., Vol..1, Pg. 126. Noting as an additional factor, that aparent is working
   toward putting themselves :in position of eventually parenting the child, but needs a' bit
  more time to establish whatever. goal they are working on. Id.
■ When pressed on the issue of PLC, Dr. Bernstein stated, "€ know you've made rnention
  about [Father'sl'progress, the re.are areas in which I
                                                       .have not. seen progress that gives
   nie the impression .that he's going:to. continue having certain outbursts:of behavior.
   And .he's never, shown.discretion in conveying his upset and frustrations in this child's
   presence. Ihave not seen progress [sic) that respect: His. personality is such that €can't
   help but question if he's going to.continue having diffitulties managing his frustration,
   as exemplified by reports I've received of shouting of profanity and threatening
  behavior and insults to others, and the blaming of others for .h.is respective difficulties.
  H. T, VoL 1, Pp. '126-127
® Dr. Bernstein opined thatterminating Father's rights will have some measure of
  negative effect upon Minor Child, that he will experience some separation. or loss. But
  that loss will not be so overwhelming that'it can 't otherwise be. compensated for, should
  the Court move forward and.support the. adoption process. i- KI Vol. 1; Pg. X65
  Testimony was elicited from ar. Bernstein that the Child and Father have'an existing
  bond. Dr. Bernstein stated .the Child recognizes him. and enjoys Father's company when
  he isn't working. However,. the doctor understood Ms. Welsh as the main caregiver
  during Father's absence;
® Dr. Bernstein testified that Fattier shows the necessary caretaking ability; but his
  concerns are on how Father models. and "that is an aspect:of parenting." H.T, Vat. 1, Pg.
  93..
a Dr. Bernste€n testifi ed'. the sibling band is absolutelysignif€cant,,and if that were to be
  compromised it could have anegative 'impact on Child in the*short term and long term.
  H.T., Vol, -1, Pg. 17.2. Findin.gthat remov€ngthe Minor Child from the caregivers home
  would be tantamount to compromising and negatively impacting his identify and. his
  world, and Dr. Bernstein opined it would be traumatic to remove hirri from that
  environment; potentially having long-terra implications with respect to identify,
  emotional regulation; cognitive development, social skills,.and relationships. H.T., VoL
  1, Pg.. 1;
           74.
s Dr. Bernstein testified that in his professional opinion, term €nation of father's parental
   rights would best serve the needs and welfare of Minor Child. H.T.,.:Voi; 1, Pg. 66-67:
■ Upon. further questioning regarding whether Father should have'continued'contact if
  termination was granted, ❑r. Bernstein opined that, +   it was acomplicated question and.
  should be based on "t[ie level of predictability; that is, whatever is established it not be'
  -sporadic or inconsistent." Testifying further, that there should also he some


                                              18
         contingency upon [Father) and, his behaVim". in response to the reported outbursts
         related to Father's disapproval of their sexual orientation or identity. Noting :that ;. "his
     op .
        Won should be left outside of their co-parenting relationship and it should be
     focused ,just upon [.the Minor'Ch.ild]. H.T., Vol.. ,pgs: 118.1:19.
   • Or. Bernstein testified that he observed mare of abond between the Minor Child and
     Father and attributed this to more time.
   • Dr. Bernstein also testified that he saw no progress.in Father showing discretion in
     r.estra.'ining his upset. in the Child's presence. Furthie:r, Dr. Bernstei n. noted that Father's
     cu rre nt para mou r, Ms: Welsh complicated. matters,
   • When evalua' tingthe potential.return to Father,. Dr. Bernstein testified thatthe Minor
         Child's sibling relationships sh.auld not.be underestimated, commenting thiat.this was
         concerning with the level of tension with Father and the fosterparents_
   • Dr. Bernstein testified that the. Minor.Child looks to*his foster mom as his psychological
         parent that he looks. to for everyday needs a.nd.to remove the*child is tantamount.to
     impacting his identity and his world'.
   • Finally, Dr: Bernstein testified that he    Is. con cerned   that Father cannot meet the Child's
         psychological needs:

Ashiev Slane, Caseworker Supervisor- Washington County thiidren and youth Social Services,
Testified -
    * Casework supervisor with the case since October 2619. H.T, Vol. 1, Pg. 188.
   A Ms. Blake testified that when Case commenced with Court*Activity; the Agency had
     concerns over Father's protective capacity due to his inability to. recognize issues of the
     biological Mother caring for the Child considering her mental ,health issues. The Agency
     wasals❑ concerned regarding parents living with an*adjudicated perpetrator.
   ® Nis. Blake testified that the Chili has been aDependent.Child for 33 months and is in
     kinship placement with Julianne Peterson, apre-adoptive resource. N.T., Vol. 1, Pgs.
     190-192.
   • Upon review of.the history of Court Ordered conditions and services, Ms. BIake testified
     that Father had appropriate housing; noting that since the December 2024 review
     hearing, Father:ch.anged his address to art apartrrrent in Canonsburg. H. T., Vol. 1, Pg.
         202,
    •.   Ms. Blake later testified that, Father recently moved into. his current home and "is
         indicating*that he is going to move into a'larger apartment in the near future, so is his
         house safe, -stable, Idon't know if we can assess it to be stable qu ite yet:" H. T, Vol: 1,
      Pg. 246.
    s Blake testifier! that Father reported he was. no longer in arelationship. with Norma.
      Welsh. Id.
    o Ms. Blake testified that the Agency referred Father for parenting education in April of
      2018, but*he refused to participate. He was re-referred in July. of 2018, again refused,
      and cons! stehtlj refused throughout the dependency iu se...H.T., 1Col. 1, Pg. 203:
    • Blake testified the iri March of 207.9, Father was no.longer ordered to participate in
          parenting education: Id..


                                                      19
o Blake testified that Father was:ordered to participate in random drug and alcohol
  screenings when the:Minor Child was adjudicated Dependent and Father did not
  comply... Blake indicated that Father participated, "in .one drug test, which wasn't
  random, on April 19,-2018; at which time he was negative for all ;substances." N.T.; Vol.
  1, Pgs. 203-204. Father refused. to participate with additional drug tests. Id.
  Ms. Blake testified that,.when anger management was initially ordered, Father was
  working out of state and he was sent letters identifying places that he could participate
  with services. Father did not initially comply, however, in March of 2020., Father began
  anger'nianagement services with Justice Works and.carnpleted the programming on.
  June 15,. -
            2020. H. T:,Vol: 1, pgs. 204=205,
o Ms. Blake testified that, upon review of the Court orders, Father was "causing uproars"
  in and out of the courtroom. H. T.,. Vol. I, lag. 206. Further detailing a: personal.
    interaction with Father on October 1, 2020, following his completion of ange r
    management. Blake described going, unannounced, to Father's home to confiyrri his
    residence and Father ;. "
                            [a]sked who it was :and came. outside: He stood maybe six inches
    from myself and the caseworker proceeded to scream,. cuss, yell profanities, racial sluts
  (sic), said that we were harassing him:" Father eventually permitted Blake's..eritry,*but
  she further testified tliat, "while we were asking :about, you know, where does he keep
  his clothes, those type of things, he threw clothes and other items around the bedroom.
  And then proceeded to yell that we needed to get the           o Ms.-Blake testified that Agency COVID visitation procedures were imp lernented
             by the Agency from March 14, 2020 until June 6;2020. During this time, Father
               was.contacted, on a# feast three (3). occasions; with an offering of virtual
               visitation and he declined any offers. Id.
   a   Ms. Blake indicated that the Age ncy.filed apetition for'Aggravated Circumstances and
       Father began engaging with visitation and participating with services immediately prior
       to the hearing on Aggravated. Circumstance. H, T., Vol. 1,. pgs. 210-211.
   e   Blake testified that the highest level of compliance a:n.d .progress Father achieved.
       throughout the dependency case was moderate, on two (2) .separate occasions. Id.
   ■                                x..(6) months and.twelve (12) months preceding the filing of
       Blake testified that in the si
       the. Age ncy's peiition for termination of parental rights on. August 11, 2024, Fatherdid
       not remedy the circumstances leading to dependency of the Minor Child. H.T, Vol. -     1,
       pg. 218:
       Ms. Blake testified that the. Agency position is. that termination of Father's parental.
       rights is in the best interest of the.Minor Child. H:T.,.VoL 1, pg. 219.
   ■ Father only participated in Child's medicaVappo'rntments after being Court Ordered to
     participate. - H..T:, Vol. 1, pg. 218.
   • IVIs, Blake testified that Father, "has made progress in his anger management," but
       noted concetriswith his*ongoing behaviors and the impact they have on the •Minor
       Child. H.T., Vol. 1, pg. 219.
   • Bl.ake. testified that Father hAitorhpleted an. inte ractio nal evaluation, has not provided
       kinship information, and has not missed visitation since June of 2020. Additionally, Blake
       testified that*he Agency has 'n.61concerns with his .parenting! and no coricerns with
       Father and his use of illicit substances. H. T., VdL 1, p4..-222,228, 230.
   • Ms. Blake testified that although. Father never participated with parenting.education,
     after May 24, 2019, `the court Qrders in the Dependency Review case never contained
       *the requirement of parenting education. H. T, Vol. 1, pg. 237:
   ■ Ms. Blake also testified thatall of Minor Child's "basic needs were met while he.was in
       the care of Mr. Williams." H.T, Vol,l,.pg, 241.
   e When responding to questions regarding Father's delayed engagementwith the Minor
       Child's medical appointments due to Father's Inability to get.along with the Foster
       Parents, iMs. Blake acknowledged, "it is aparent's duty to overcome any obstacles that
       may prevent reunification, whether they are real ❑r perceived:" H.T, Vol. 1, Pg. 247.


Lori Huey- Blueprints Foster care Caseworker


   ■ Ms, Huey has been the.foster care caseworker with the Minor Child and.i=,ather.since the.
       day ihe Minor Child was placed: N.7:; Vol. 2, pg" 282.
   e Ms. Huey testified regarding*an incident she observed. with Father in September of 2020'
       during a.time when she had recently arrived with the Minor Child and stood with him on
       the'sidewalk waiting for other providers to arrive.. H. T:,VoL 2, pg. 284:
   a Specifically, Nis: Huey testified that an employee from Justice.Works arrived shortly.
       after and she heard a,gentleman tell the worker n.otto park where she was. .Ms. Huey


                                                  21
       said the worker came over and they stood and .talked for acouple of minutes. Ms.. Huey
       then testified Father came to get the Ch':id; and she went to her car. She watched Father
       coma across the street, and thinking he was coming to talk.to her, she put her window
       down. She then testified that, "it turns out, he wasn't coming to talk to me. He was
       yelling at the* neighbor; about telling her not*to park there.   H.T., Vol,. 2,. pg: 284.
       Ms.. Huey testified that Father yelled, -
                                               ."You :can park wherever the eff you want, it's none
       of. his business where you park," She a[so heard Father state, "i know*ek.actly who said
       that shit. It's that .effing.N-word, the bald-headed black guy." H.T., Vol: 2, Pg. Z84.
a Ms. Huey testified that Father then.walked over to the Justice Works.worker and said,
  You can park whereverthe eff you want, you're here. to work. All he does is sit on his
       effing black ass.all the. day.".Huey stated that Father then "scooped.up Minor ChiId.and
       went into1hehouse." H.., Vol. 2, Pg. 285..
4       Ms: Huey acknowledged upon cross- examination that she, has heard "a member of the
       black.community refer to. another.member of the black.community as the N-work, even
       in afriendly connotation:" H.7., Vol. 2, Pg. 289: However, Huey further testified.that.
       during her observation.in September of 2020, Father was -loud ;ve*ryangry, pointing his
       finger and not using afriendly tone: H. T., Vol. 2, Pg. 290.

Liz Knapp, Children -and Youth Social:Service.Agenry Caseworker:

e Caseworker assigned in the matter since June.:of 2020. H.T, Vb1. 2, Pg. 3Q.
                                                                            1.
o Ms. Knapp testified that when she was assigned the case with Father, he had just
  finished his anger management. Id..
e Ms. Knapp testified that although Father had completed anger management, his actions
  against her and others. esta61ished that he: was not utilizing the things he learned in
       anger management. H.T., Vok-2; Pg.:341.
       Knapp testified that aFamily Group decision Making meeting was.convened in August of
       2020.. '
              "Five minutes into'the family's portion of the discussing the issues arti.d .concerns,
              .

       we started to hear:that [Father] became loud. S6 we did go.into'the room and
  intervene, and at that point, the group wasn't making any progress, so we .stopped the
  meeting." H:T, Vol. 2, Pg. 362.
• Afollow-up meeting Was scheduled in Qctobbe of 2020; however, Ms. Knapp testified
  that the meeting ended early because Father was upset that CASH was. participating.
  The focus of discussion for the meeting was on "sibling visitation ;if reunification were
      to happen:" Id.
    o Ms. Knapp testified that on S'epternber'3a, 2020, she wentto Father's*home that he
      .shared. with Norma Welsh to perform ahome safety check. Knapp described Father as:
       "quite frustrated and noted; "He did raise his voice slightly;" at which point. Knapp
       observed the Minor Child. put his hands over his ears. H. T., Vol: 2, Pg. 303.
    Y  Ms: Knapp testified that. Ms.. Welsh threatened to "film her".as she left and noted that
       .she'did see Ms. Welsh with the phone after the comment, but was unsure what she was
       doing:. Knapp testified that as she went outside.; she observed. the M.irior Child driving in



                                                   22
   his "little remote controlled car" and Father commented, "If Iwas white Ewould: have
   my kid..back by how." H.T, Vol..2, Pg. 304.
m Nis. Knapp testified that during the September 30 visit, she was unable to complete her
  safety check: because she was alone and she became "uncomfortable" due to Father
  following her around and "getting Ioud:" Accordingly, Knapp testified,that sh`e returned
  the next day with hersiapervisor,. unannounced. H.T:,*Vdk 2, Pg. 305.
® Ms. Knapp testified that l=ather, "came down the   stairs and was screaming and yelling,
   right'close to our faces, about wanting to know why we were there;, calling us names.
   Iike white, effing C-word, honkies, and screamed the`only reason CYS was involved in
   this was because of that dumb,. effing, white, B-word [Mother] ,, .H.T., Vol. 2, Pg;.306.
a Knapp testified that Father eventually calmed down, allowing her and-her supervisor to
  enter the house and proceed upstairs to check his. room. Knapp testified that, "at that
  point, he started throiwirig .items [saying], whose effing stuff is this, whose stuff is this?
  And then he said, now, get the eff out of my house..". Id.
a Ms. Knapp indicated that Father specifically told her; "You better never bring .   your fat A-
   ward back to my house, ever.again:" Id.
   Ms. Knapp testified.thatshe made another unannounced visit to Father on November
   12,.2020. AT:, Val. 2, Pgg, 306. Ms..Knapp described Father as calm du`ring`the visit:but
   noted that he openly, and in front of the Minor Child, discussed and cursed about CY5
   and CASA saying,, "Effthat effing 13-ward Vivian." H.T., Vol, 2, Pg. 307. Knapp testified
   that Father continued by referring.to.the p:.revious caseworker with "a very
   inappropriate name;" Knapp describing Father as calling the caseworker a"big-lipped,
   Aunt Jemima looking effer," and using the "N-word." Id. Father making these.
   comments W.close proximity to the Minor.Child. Id. and at 308.
® Ms. Knapp testified that, "since she took over the case, June 29, 00; [Father] had been
   active and involved with the. case and with his child." N:T, V01.2,.Pg. 314.
s. Ms. Knapp testified.that.she.pbser-ved, "in tier few interactions with [Father] aiid
   [Ch'ild],.good parenting skills,*as far as going over letters, numbers, things like that
   nature." Id.
• Nis. Knapp testified that on November l.., 2020, the -Agency.placed Minor Child. in
   respite care with Fatherfor alittle aver amonth. ld. through 315.
• Nis. Knapp testified that, during the time the Minor Child was placed with Father 1n
   respite, there were no significant safety concerns with Father, but crisis services were
    put 16 place the ensure that there Were 'no safety concerns. H. T., Val.. 2, Pg, 315 and
  335.
® U2 Knapp testified she has not observed any safety concerns since the last review
  hearing, H.T.; Vol:2, Pg, 326.
® When placed in respite care with Father, the Agency felt. Father could meet.the needs, :
  emotion, psychological and physical of Minor Child. H.T.; Vol. 2, Pg: 361. However,
    when the. Agency placed the Child in respite with his Father, the Agency did not have Dr.
  Bermtein's updated opinion regarding Father's ability to meet the.psychologicaI and
  emotional needs of the Child. H.T., Vol.. 2, Pg. 364.
.
, Liz Knapp testified that she believes Father loves his son' very much.


                                               23
   ■ Liz. Knapp testified that there are no negative.reports in. the visitation logs.

Vivian Osowski, Court Appointed Special Advodate:
        Testified that she has been the assigned CASA for the Minor Child since 2018. H.T., Vol.
     2, Pg. 268.
   ■ Ms. Osowski testified that Father has been uncooperative with her and "unhappy"with
       her reports. -Providing further testimony that she has seen no change in Father's
       disposition since his completion of anger management. Id.
   • Testified regarding aNovember 12, 2020 voice maII left for.her by Father wherein,
       amongst other things; Father referred to Ms. Osowski as'a "racist white bi***:" Ms.
       Osowski .testified that following Father's . vol cema110. she was unable to further engage
       with him because he would not let her into his home, including the. next day when she
       attempted an unannounced visit. H.T; Vol. 2; Pg. 373:
   ■ Ms. Osowski testified, "1 think [Father] can care for his son in terms of physical needs.
     He has no concept of how his anger affects Minor Child. So yes, that is :a huge concern.
     My tither concern is the sibiing.4ond, and how strong it is, [Minor.Child] and his siblings.
       And Ido not believe [Father] would be receptive to allowing [Minor Child] to continue
       visiting his siblings. Ihave that opiniorn because of the statements he's made in family
       group meetings, as well as haw he has presented himself to foster parents, in terms of
     being combative, disrespectful, and uncooperative. H.T., Val: 2; pg. 374.
   • Father has told. Dr. Bern stein that he hates the CASA. id..
   • Ms. Osowski..testified.that she thinks that Father can engage in a.positive way with the
     Minor Child, including engaging in play and encouragement. H.T, Vol. 2, pg. 389.
     However,. Osowski felt that Father's. behaviors, specifically citing his "Bevel of anger,"
      :use of derogatory remarks, could "very adversely affect [Minor Child] in his
       development.. Id.
   ■ Ms. Osowski testified that she has advocated for the. Minor Child to.be with.'the foster
     family becauseJor a"large:portion of Minor Child's life, father waS not involved at all
       and father only recently became involved after going months without seeing the Child..
            V61,

JuIianna Peterson- Foster Mother for Minor Child:
      'Testified that Minor Child.was placed in her care right after his birth. H. T., Vol. 2, Pg.
      426.. Mirror Child lives in her home with her, Tier sister and Minor Child's two* {2} half-
     siblings. Id. and of 427:
   ■ Testlfle6 that Father did not visit with the Minor Child from July of 2019 until June of
     2020. H.-T., Vol. .2iPg. 427.
   • Testified that he: has been consistent with his visits. since June 2020. Id.
   ■ Testified that she heard Father and his paramour, Ms. Welsh yelling inside their home
       when she went to*pick up Minor Ch.ild.from avisit.:H.T, Vol. 2, Pg. 428.
   • Testified that Father yeIletl at Minor Child When Minor Ch 11 d. addressed her as
       "Mummy." .H.T,-Vol- 2, Pg. 431. Including testimony that Minor Child acted with
       confusion due to the encounter. Id.

                                                  24
    i .Nis. Peterson testified that during exchanges for visitation, Father rarely talks to her,
      despite. her efforis to attempt to talk with him. Id. -Through further testimony, Ms.
      .Peterson indicated that similarly, Father rarely greets Minor Child durin* the exchange
      saying, "he'll just take him from rn6;take hIin out of the car, and .go into the house......
        There was one particular occasion, where'l got.out of the car; and [Minor Child] said, 'hi
        daddy.' And there was no response from. [Father],. he just took him and put him inthe
        car." N..T., Vo1.2, Pg. 432.
    a   Ms..Peterson testified that MirnorChild rnimics his Father's.anger,.stating that Minor
         Child will walk around the house stomping and saying; "I'm mad, I'm mad." [d, 9
    e    Ms. Peterson testified that Minor Child calls-her mommy and has. developed a
         relationship with he parents; calling them grandma and.grandpa. H.T, Vol. 2,.Pg. 433-
      434.
    e Ms. Peterson testified that,. throughout the time that:she has cared for the Minor Child,.
      Father has not made calls to`her home to ask about Minor Child, H.T., Vol. 2; Pg.-445.
      She further testified that Father has not video chatted with Child ;and has not provided
      gifts, cards-or letters to Minor Child. ld..and at 445.
    a Ms. Peterson testified that. Father has made derogatory comments to her, including.
         calling her.a   "white dyke"    and .referdrig to her as part ofthe "fat girls club." H. -T., Vdl.:2,.
         Pg: 449-450.

.Kendra Taseki- Justice Works Youth.Care, Supervisor:
    a Testified that she reviews progress "motes of other employees and puts together a
       summary and has supervised the case since June 2020: H.T. ; Vol. .3, Pgs. 480-481 ;. 494
      and 499.
      Ms. Toseki testified that she observed on.e visit.in .octoher N[ b, which was not
      designated as asupervised visit ;and Minor. Child appeared comfortable with her
      observing no safety concerns. H.T., Vol: 3, Pgs. 489=49.x.
    ® Ms. Toseki testified that she:diredly observed Father for approximately an hour and saw
      Father piaywith Minor child and assist with his toys: H.T., Val, 3, Pg. 492:
    e Ms. T.oseki observed Minor Child saying; "Daddy,') love you."
    a M5: Toseki testified that Father is observed as having positive interaction with the Minor
      Child. Id.
      Ms. Toseki testified that. Father is cooperative with Justice Works, al►ivay$ 0ermitted staff
      to corne into the home with no issues. 7d.
    a Ms. Toseki. Was asked about the incident involving Father swearing at; aneighbor that
      was not docu me nted in the. Justice Works reports,:Ms. Toseki testified that her staff%


sCross-reference made to Hearing Transcript, Volume 2, Pages 417-419, wherein du ping examlriatlon of witness
osowski„Father stood and requested to be heard, after which an extended discussion was had regarding the role.
of Father's behavior. and Father's con.cer.n.regarding racism. Father began saying; "But; here's the only .thing .that i
have to say, I'm just:a big, bad rn onster,.. right? .But --- and it'.s all because I'm just angry and. nasty." Father.
continued by noting, "I'm the only black one in here, and everyone's attacking me: Do you .know what I'm saying?"
The Presiding. Judge noted that she too was -     African-American, however, l=ather continued by.sayiri9 that the Judge
only recently:hecame involved in the case.
                                                            zs
   had adifferent recollection of the event, H. T., Vol. 3, Pg., 497. Further testimony
   established that the worker present during the incident was .new with the visit. being
   only herfirst or second week in the field. H.T, Vol.. 3, Pg. 504.


Lisa Sutherland, SupervisorJustice Works Youthcare:

+ M5. Sutherland testified that she is asupervisor with Justice Workers Youthcare and has
  served in th at. cap acity for the last 3-4 years. H. Ti, Vol. 3, Pg.. 506..
® Ms. Sutherland testified that Father is good with Minor Child and she has no conceals
  with his parenting. H.7:, Vol:3, Pgs, 507-6.   08. Testifying further th6t both she and her
  staff have reported positive interactions between Father and Child. !d.
o Ms. Sutherland testified that Father acted politely with her staff; noting, "We actually
  had staff that reported that *
                               he [Fattier] walked therm to their cars at night when they
  were leaving his home, because of the area that he lived in, acid that they didn't feel
   comfortable. H:7, Vbl.*3,*Pg. 508.
   Ms. Sutherland testified that there has been an improvementvyith.Fathe 's anger
   management. H. T., Vol. 3, Pg. 509. Ms. Sutherland said this opinion Was based on her
   observations of Father where,.p rev! ouMy in Court hearings Father was :"incredibly angry,

   to
   andnot
       oftentimes'uncontrollable."
          to, and he would continue Id.
                                    to talk
                                        Sheover
                                            continued
                                                you; talk
                                                       that,
                                                          over
                                                             "you
                                                               theweren't
                                                                   judge, talk
                                                                           abletoto*get
                                                                                  otherhim

   members of the.Court, whereas now, when you ask him to*not say anything, or remain
   silent, he actually does that:" !d. and at 510.
+ Ms. -
      Sutherland testified that with regard to Fattier and his anger,."there. have been less
    outbursts in court, less outbursts in public settings, as to. where he is containing himself
    and conducting himself better in those situations." !d. "You know even though he
    [Father] is upset, he's taking Ihat*dov+rn adegree or taking that down anotch and not
  going to that next level ;or going to that immediate response of anger and hostility."
  RT., Vol.. 3, Pg. 511..
v Ms. Sutherland testified that Minor Child interacted naturally and normally with Father.
  H.T., ►lol3, Pg. 512: She further testified thatthe child would climb.on his Father's lap
  and ask him to play with him. The Minor Child would say,. "Daddy bite my ear," and
  Father would nuzzle up with the. Child *and. kiss his ear. Id.
  :

m Ms, Sutherland opined thet Father and Child had a"normal, natural'father=son brand and
  interaction:" Sutherland observed the two eating together,playing together and` doing
  educational activities together. H.T., Vol. 3, Pg. 513.
+ Ms.. Sutherland has not observed any problems. with Father's ability to parent. H.T..,
    Vol. 3, Pg. 516.
    On cross-examination,'Ms. Sutherland acknowledged observing.different behaviors of
  Father in Court, including acknowledgement of Father creating an. "uproar in court"
  following his completion of anger management with her agency: H. T., Vol.` 3, Pg. 51.7.
+ Upon further cross examination, Ms..SutherlaridviWas questioned about two distinct
  incidents fallowing Father's completion of anger management; including: (1)
  Caseworker testimony regarding interactions with l=ather when she was *at his home and
  Father Was storming toward acaseworker ranting, angry, , and..loud while the Child

                                                26
      covered. his ears; and (2) When Father reportedly was yelling:at caseworkers in his horse
      calling thenn "white, effing .bitch.es" and screaming six inches from their faces. HT., Vol.
      3, Pgs, 518-559..
      In response ;Ms. Sutherland testified that anger managemennt is acontinuing process
      and not something that can be "completely cured;' that Father will have relapses, but
      he still has mad e.progress.. H. T., Vol. 3, Pg. 520.
   m 'Ms:.Suth,erland testified that Father has made improvements with .his anger
      management, but not drastic improvements. H:T:, Vol. 3, Pg..523.
   a: Despite'stated concerns, Ms. Sutherland is of the opinion that Father can still work on.
      his anger. Ms. Sutherland. opines that she thinks father's. anger i5 triggered due to his
      feeling that he was racially profiled by the Agency and the Courts, however, Sutherland
      acknowledges.she has limited interaction with Father interacting With persons outside.
      of the Agency and Court.. H.T., Vol. 3, Pgs. 529-538:
   ® Ms, Sutherland supported her position of Father's ability to parent Minor Child and
      control his anger based on her observations, observations of her staff and the success of
      re-direction for*Father. However, upon cross-examination, Ms. Sutherland
      acknowledged that. if. Minor Child was in Father's care. and there were no court ordered
      supervision, there would be no one to de-escalate Father's anger. N; T., Vol. 3, Pgs. 539-
      540.

Torn Thomas, paternal Grandmother:.

   ® Ms. Thomas testified regarding her recent interactions and observations of Father and
     Minor Child.
   & Ms: Thomas testified that Father and foster mother, "don't really communicate," saying:
     that foster mother. just "hands Minor Child over;"'ar€d Father just takes him arid, goes..
     H. T, Vol. 3, Pg. 553. -
     When asked.about potential:proble►ns with Minor Child visiting with his..h.a.lf-$Iblings in
     the.foster hoine'if Minor Child was returned to the care. of Father, Ms. Thoi•nas.testified
     that she didn't believe there would be any problem, but was unable to support this
     position with fu rther testimony. H. T., Vpl..3, Pg, 553=554:
     Nis. Thomas acknowledged knowing that Minor Child was in foster care since his birth
     and further ackhowledged only first becoming involved. with the Agency case in August
     of 2020. M.T, Vol..3, Pg. 555.
   ® Ms. Thomas testified that she got involved when she came.back from vacation and "Eric
     would tail and tell me what was goiing'on, but f    got involved when -1  came to the first
     }nearing.. And. if you, really want to know the truth, and tine fact that 1walked in the
     courtroom full of nothing but Caucasians. And my so was being attacked. by abunch of
     vicious white women. So that.is.why Igot involved." H: T., Vol. 3, Pg. 555-556.
      Ms..Thomas testified that her son, `Father, doesn't like the Minor Child's foster mother
     and her sister and further testified that.sh& isn't "that fond of them either;" H. T., Vol: 3,
     Pg. 556 and 558.

   Eric .Wi11iams, Father of Ninor Child

                                                  27
     Father discussed h-
                       is initial 1istory with the Agency aind the Minor Child. H.            Vol 3,
  Pgs.. 59i-593,
® Me, Williams acknowledged that the Agency expressed concerns with the Child's Mother
     atthe time of birth, expressed concerns with.a roommate at the time of the Child's
     birth,. acid requested a.drug test from Father at the time of birth. H. T:,Vol. 3, Pgs, 594-
     595.
o.   Fathe rtestified that foster mother didn't.[Ike:him. because, foster mother, and "doesn't
     like men," H.T, Vol. 3;Pg. 595.
     Father testified that he-would do everything in his :power to be sure the Minor Child had
     visits with his siblings if the Child was returned to*his. care. H.T., Vol. 3; Pg. 596.
® When questioned as to why he felt racial1y.discrimInated in the case,.Fathertestified
  that when the CASH worker first met him, she.looked at him and "she looked right down
  her nose at *me. She gave* me that look. I'll say that look. And that look.l• know, because
  I'm black. lknow when somebody you could-tell by their..gestures towards you; when

     they
     Father
          don't
            testified
                like.that'interracial
                      that the incident
                                      couple
                                         where
                                             stuff."
                                                he anus
                                                     H: T.,
                                                        claimed
                                                            Vol: 3,toPg,have
                                                                          000.made racially

     discriminatory remarks while yelling ata neighbor.were misunderstood testifying,
     "there's no way that she heard every word I. was saying, or what Iwas saying. I'm loud,
  but I'm naturally loud. I'm abig dude. But Iwould look like afairy if lhad. alittle
  squeaky voice." H.T.,.Vol. 3, Pg. 602.
® Father testified that his behavior was norm al for the area in .which: he lives. and he felt
     that he was defend! ngth6 honor of the worker involved. Father stated, "Project life is a
     lot different than normal fife. Like, project life is like being iin the jungle in Africa:. You're
  apredator or you're prey             So I. walked over there,*to let him know that that was
  going to be .the last time that any_ body carne to visit me ;that he said something to
  them." H.T., Vol. 3, Pg. 604.
m In response to questions regarding his use of racia Fepith ets, f=ather testified that it is
  common in the black community for individuals to refer to.one another. as "raigga,"
  explaining f urther, '`its all in the spelling: If it's spelled with an A, it's okay." H.T., Vol..3
     Pg.. 605:
     Father further explained that this conduct did not occur in'the presence of the Minor
  Child. Id. and at 607.
a Father testified. that he was asked by the Agency to engage in'a parenting class but
  that Judge*Lucas removed that requirement. Father also acknowledged.th.at he has a
  drug history ,but testified that that..was Izehf ndhire. RT., Vol. 3, Pg. 613.
m Father testified that he apologized to caseworkers because. he reallied his behavior with
  themW'as wrong. -H,-T., Vol. 3, Pg. 655:
e When questioned regarding his feelings of racism by the Agency when his initial
     caseworker was African-American ;Father described the worker as a"token." H. T,. Vol.3,
     Pgs. 615-6,16. Father further illustrated that, :"in the day;. there was three types. of
     niggers; .there was. the house riigger,.there was the field nigger: and there was the dead
     nigger: Me, back in the clay, Iwould have been the dead nigger. B. rittany. Be rkl ey (the
     caseworker) would have been.in the. house." Id.


                                                  •as
* Father testified that he.l.oved the Minor Ch.iId and wished for him to. be returned.to his
   care. H. T. ; Vol.. 3, Pgs. 618-617.
* 'Fat heir commended foster parents for raisingthe. Minor Child and. re- asserted that he
   would work with the foster mother to enable !Minor Child to visit his siblings if Child was
    returned to* his.'care. H. T.,* Val. 3; Pgs. 619=620.
r Father testified that he is*able to provide all necessities to the   Minor Child and noted
    that he was equipped to also "provide.him with the mental stuff that lie would need to
    make it in life. See, because believe it or not, [Minor Child] is black. Right now, he's
    light=skinned, but I'm aVery dark black man, and [Minor Child] is going to become .akit.
    darker. He'II probably be darker than both [his siblings].. He's going to be cohsWerod a
                                                                        that?." H. T., Vol.. 3,
    black man in white America. Who's going to teach him to deal. with. *
    ;Pgs. 620 =621.
®     Father acknowledged that although he was Court ordered to participate in parenting
     education; he did. not participate in parenting ed,ucation.. H. T. Vol.. 3, Pg. 626.
4   Father acknowledged that he did not comply with the drug scree ni hg. or parenting that
    was Court. ordered by Judge Lucas, WT., Vo1..3, Pgs. 627-628.
m Father testified that, despite his. child. being in foster care he was not doing the services
  and further testified, "I'm *.not going to do the services today." H. T,. VoL 3; Pg. 629.
• When asked if he recognized that the year he refused services his chi Id. was developinga
  bond with the. faster family; Father testified, "That.doesn't:matter, it doesn't matter
    how long my child is in foster care, okay They signed up to be foster parents. They
    know that any day, that child can beta ke naway from that home. The bond that is
  formed between afoster parent.and achild does not matter. Thatis irrelevant." H.T.,
  Vol. 3, Pg. 629..
® Father testified that he felt that Judge Neuman was the only fair:judge that he. had and
  noted that he wasn't abad parent sayir     people:
     :         are dumb, but I'm alittle more educated that you think lani:" H.T. ; VoL.3, Pg.
     633,
     Father test€fled that from April of 2018 until March of 2.020 when he. began anger
     management ;.  all while Minor Child was in foster care., he failed to participate.€n*any*
  services,*.H.T, VOL 3, Pg. 637.
® Father says that he does not speak: with foster mother during the *exchange for visitation
  with.Minor Child because he learned that. in anger management class. H.T., VoU3,.Pg.
     644.
a.   In response to questions regarding whether his anger*aiid aggression. could have a
     negative impact on the Minor Child, Father testified, "anger and aggression in this world
  sometimes is necessary. H. T., VoL 3; Pg. 646.
■ Father testified that he does not think the Minor Child's bond with his foster parents is
     irrelevant. H. T., Vol. 3;-Pg. 65,2. Further testifying that, "if the bond,With the [foster
     parents].is not important, :the one with hiss €filings is. And lwill make sure they stay
  together." H, T., VOL $, Pg. 553.
• Father acknowl edged .ih his testimony taking Minor Child's sibl€ng around the corner
  from Mother and Maternal Grandmother and disciplining him, H.T.., Vol. 3,.Pg. 682.
   Adding further that this action was taken by request of Mother and Maternal
   Gra ndmoth'e r. 1d:
e. Father clarif€ed that the discipline: €nyalved aspanking performed with Father's hand;
   following which the child cried. H.T.,.Val. 3,.Pg. 683:
• Father acknowledged that, when Minor Child was born, he lived with aperson who was
  -an'accused "predator" but further testified that charges ago €nst:said individual were
  "unfounded:" H:7'., Vol. 3, Pg: 684.
e Father acknowledged that he also.lived with Mother at the time & the.birth of
     Minor Child. 1d. He further acknowledged that Mother's other two children had been
     removed from. her care by.CYSAuringthis time period, H.T. ; Vol. 3, Pg. 685.

Carol Glass; Maternal Grandmother:

B    Ms: Glass testified. regarding her recollection of Father disciplining Minor Child's sibIjn' g.
     Ms. Glass testified that, Father, "grabbed" up the child by the arm and "dragged him
     around like acolumn, like on the end of the wall." Ms. Glass testified that before Father
     got around the wall, "Father removed his belt and was .hitting the child more than -    five
     [5] times. H. T, Vol. 3, Pg.. 70.6. Ms: Glass testified that the chiId'was.scr.eaming when
     this happened. 1d.
.0   Ms.. Glass acknowledged that she only heard. and did not:seethe inci.d:ent;.but'indicated,
  "it didn't sound.like ahand." 1d.
■ Ms. Glass testified that she.wanted to intervene during the incident, but she was
  concerned that after she left the house,..Father would take it out on Mother. H. T.',, Vol.
     3, Pg..710-711,




                                                  30
     Ms. Glass testified that she observed injuries on Mother during atime that Motherwas
      living with Father, but came to stay with Ms. Glass for acouple days. H.T, Vol. 3, Pg.
      717.



Julianna Peterson, Foster.Mothe.r for Miner Child

• Ms. Peterson testified fhat she resides with her sister Ashley, the Minor Child.and two
  otherchildren. (half-siblings of Minor Child). H.T, Vol. 3, Pg:;720.
o Ms; Peterson`testified that.she does %a.lot of the transportation for the Minor Child's
     visits with Father. Id..
• Ms. Peterson testified-that she does not have alot of communication with*Father
     because he has been hostile'to.her. ld,
     When asked to provide examples of hostility, Ms. Peterson testified, ."most recently,
     there was an Incid ent. wh ere Iwas picking up [Minor Child] from avisit, and [Minor
     Child] started jumping up and down and saying mom* mi y;mommy.' And he yelled at.
     [Minor Child) and told him; `that is not your mother."' H. T., Vol. 3, Pg; 721. Ms.
     Peterson testified that.the. Minor ChiId . looked. ." visibly upset" 9. n* d"confuse d".because. of
     hearing the' statement. Id.
a.   Ms. Peterson described an6ther incident where she was buckling Minor Child in the car
     and Father was talking to a Justice Works caseworker and using cuss words. Id. and at
     722-723. Upon further.questloning, Peterson indicated that Father was using the F-
     .word. Id.
      Ms. Peterson testified that Minor Child gets "very upset" when. *he is going for avisit and
     :she is not doingthe transport: H.T; Vol. 3;Pg. 724.
     Nis. Peterson testified that,. With *the most recent`visits, she was at school with Minor
     Child and'he was "oddly aggressive, just,.you know, doing alot.of yelling throwing toys."
     Id. Peterson continued that when she askecl.Minor Child what was going on, he.
     "'wrapped his arms around my neck and he said, 1. don't want to see .dad."' Id.
     Ms. Peterson testified that Minor. Child has a.close relationship with his brother and.
     sister that live ►n+ith.her. Id.
     Ms. Peterson testified that she does not believe Father would 'maintain arelationship
    between Minor Child and his siblings if Minor Child was reunited with Father, H.. T, Vol.
   :3, Pgs. 725-726.
e_ In response to questioning regarding whattype.ofcare she provides. for the Minor Child ;
     Ms. Peterson testified that,she provides "24f7.basic care, feeding, -diaper changes, potty
     'training. *Teaching him his colors and numbers and loving him." Id. at 727..

Ashley Turney-Jackson, Mother of Minor Child:

     lMs. Turney-Jackson testified that the photographs offered by GAL Hathaway were.
     .photos of her with ablack eye and the black eye on her body was perpetrated,by Father.
      H.T:., Vol. 3, Pgs. 741-742 and 747.


                                                   31
    Ms: Turney-Jackson testified that another photogra ph'with an eiboW bruise was ,a
    photograph of her that was perpetrated by Father. H. T., VoO, Pg. 747.
m Ms. Turney-Jackson testified that another photograph with abruise on aleg; was a
  photograph of her of an injury:that was perpetrated.by Father. H. T., V61. 3, Pg. 748..
• Ms; Turney-Jackson testified that. two (2) other photographs of.bruising on her leg and
  of bruising near her. rib area rep resented.her body,:also caused by Father. H. T., Vol. 3;
    Pgs, 749=M.
    Ms: Turney-Jackson indicates.that she was the victim of domestic wole.nce.by Father:and
    further testified, "And here's the whole thing'is when this occurred, lwas.still livingwith
    [Father] so of. course, l'.m not going to lje, like, oh, yeah, he beats me up.. l3ecause at the
    end of the day. 1still had to go home with.this man. H.T.,*Vol. 3, Pg. 751..
    When asked her recollection of the incident involving Father's discipline of her .other
    child described by Ms. Glass ;Turney-Jackson testified as follows: 'So [Father]. snatched
    my son.u*p in his arm: and drug him into the.kitchen in front of my mother and me, and
    took his belt off and started beating*the hell out of {the child] in the kitchen," 1-1- .
                                                                                            Ti Vol.
    3, Pg. 75.3.Turney-Jackson continued,"'my mother and myself were both -in the living
    room. But we could. hearthe beat slapping against.[the child!sj rear end: 1d.
® Ms. Turney-Jackson testified. that she told Ms. Glass to.say nothing because, "as soon as:
  you leave, then, do you knovv what 'l mean? I'm basically going to get shit for it is.what l
  told her" .1d.
e Ms. Turney-Jackson testified that she was the Victim of domestic violence at the hands
  of Father "more than ten, less than ahundred" times. H.T.,*Vol. 3 .
                                                                    ;Pgs. 754-755.
W   Ms. Turney-Jackson was `q uestio ned why she:previously denied domestic violence to the
    .Court and she testified: "See, what alot of people don't understand is that if you're in a
    .domestically ,violent situation, you'll do whatever you canto prevent that domestic
     violence. 5o Iknow I'm 0utt'ing myself at risk, I'm absolutely fine with it, beca use. Inow
     live. alone. But. at the time, Iwas not going to sit in the courtroom and say ;Oh, [Father]
     is-domestically. Violent with me, this and that. Because at the end of.the day ;.you didn't
     haVe*to go home to hire, l   did.:►4nd lknew what 1. would. be in for;,.Basically rheaning
    that*l knew that it would be another shit storm when I'got home: of course, I'rn not
    going to sit there and be,.like,.0h ;yeah ;he puts his hands on me.. Because,..you know,
    like Isaid,. when you're a, victim of abuse, you'll do anything to prevent that from further
  happening:" H. T., Vol. 3,, Pgs. 754-755.
® Ms. Turney- Jackson testified that both she and. Father are "a mess" and "neither one of
  us, right now, are in any position to raise achild; especiallybnethat is very vulnerable,.
  you know ;being the age that he is." H:T..1 Vol.. 3, Pg. 757.. Mother continued by saying:
  that she "firmly believes" that Minor Child wouid.benefit from staying with his foster
   parents and brother and sister.. Id.
 * Ms,.Turney-Jackson testified that Minor Child calls foster morn, "mama,.mommy, Plum."
    H. T., Vol. 3,. Pg. 758.
    Ms. Turney-Jackson testified that Father and she discussed:coritinuing contact with
    Minor Child's 'siblings if Child was returned to Father. Turney-Jackson testified. .that 'he
    said he didn`t have aproblem with [siblings] seeing [Minor Child]. However; when it


                                                 32
        came to [foster morn], basically, to quote'hi.rn directly, he said that; 'that white bitch
        would never see his. child." Id.
        Ms. Turney-Jacksontestifed that she is relinquishing her rights to her children because.
        she cares about there and thinks it.would be selfish to put them in an unhealthy
        SJ tuation.'H.T.,
                       Vol.. 3, Pg.* 70Z.
        Ms.*T&hey-lackson.testified that when she and Father were in Dependency Court in
        early faI1,of 2020 the re'was an Incident were she and Father were'arguing. Tu rney-
        Jackson testifle.d.that as gather sat at the table, he said, -"I wish Ihad a: gun,. Iwould
        shoot your fucking head off right how." .H. T., Vol. 3, Pg. 765: 1°Turney-Jackson testified
        :at that time she requested that Father be drug tested because, "Ifelt like he was
        thi^owing me under the bus:and constantly making me look like abad guy: What I.had
        said 1n one. way ar another is, *not everybody in this courtroom's perfect.. If you drug test
         him right now, I.guarantee that he'll: fail:'` H..T., Vol. 3, pg. 756. Turney-Jackson` testified
        that. she made the statement because: she was doing drugs with him *at the time and
        they were "both. on cocaine." Id.
   e.   Ms. Turney -Jackson testified that Father domestically abused her before and after the
        birth of Minor Child and during her pregnancy.. H. T, Val. 3, Pg. 768.
        ►—hen asked. why she didn't report domestic violence at times in the. Dependency Court
                                 W with Father, Ms. Turney-Jackson indicated at first that no
        hea ring when she didn't 1
        one asked her about domestic.vio.lence, but when asked. specifically regarding ahearing
        in November of 2019, Turney-Jackson* indicated that she and Father were still sexually
     active at the time. See; -
                              H.T., Vol. 3, 'Pgs. 7fi9-775, generally
   • Ms. Turney -Jackson testified that she believes that Father truly loves his son. H.T,, Vol.
     3, Pg. 789.
   • Ms. Turney-Jackson testified in confirmation of her request to voluntarily terminate her
        parental rights.to Minor Child. H.t, Vol. 3,.Pgs. 8.24-828:



   shel[isa.Chandler, daughter o€ Norma Welsh and*cousin to Mother and Minor Child:

   • Ms.'Chandler testified that she has. observed Father with Minor Child and the visits were
        going very well: FI.T.., Vol.. 3, Pg. 0M.
   • Ms. Chandler indicated that.the Visit occurred with.a relative that was also:a caseworker
        for Father. H.T, VoJ.3, Pg. $0.9. Upon further questioning, Ms. Chandler indicated that
        she was not. present for this visit, but identified:the individual, .a Patience Frazier,
        worked for lustice Works. H. T., Vol. 3;Pgs. 812 and 816.




10 Following this exchange; the participant.seats were modified in Court so that the*
Agency solicitor was placed between Father and Mother.


                                                      33
         Having reviewed the extensive: history of this case, an analysis of the general IegaI
   standards a.nd application of each section alleged by the Agency will. be examined.



Review of Relevant Legal. Standards and Application to Present Lase

         "In 'a proceeding td involuntarily terminate parental rights, the burden of proof J§ upon

the party seeking termination to establish by clear and convincing evidence the existence of

grounds for doing so." In re M W., 859 A, 2d 501 ;506 (Pa. Super, 2004). The standard of

clear and convincing evidence is defined as,"testimony that is so clear, direct, weighty:a.nd

convincing as to enable the trier of factto corhe.to aclear conviction without hesitance of

the truth of the precise facts in issue." In Re C.M:S., 83.Z.A.2d 457, 461-642 (Pa. Super.

2003);
         The focus of 'a termination proceeding,.is the conduct of the parents with "adequate

consideration" being given to the heeds and welfare of the child. Id. at 508.. Further, under

the .Adoption and Safe Families Act,*"when a.child is placed infoster care, after reasonable

efforts have been made to establish the biological relationship, the needs and welfare of
the child require CYS and foster care institutions to work toward termination of parental .
.rights ;placing the child with adoptive parents. it is contemplated this process realistically
should be completed within 18 months" Id. citing 42 U.S.C. §571, etse.q. () mphas,is

added).
         Termination of parental rights is a'bifurcated analysis. First,. analysis is made under

.Section 2511(a) to determine if the parents' conduct merits termination of parental. rights.

The Court need only agree with any ane subsection of §.2511(a), in addition to §25-11(b),. in

order.to -
         grant the termination of parental rights, In re B.L.W., 843.A.zd 38.0, 384 (Pa ,
                                                                                        ,Super.

2004)'(en banc). If the analysis of Section (a) leads to an affirmative response, the court

must then snake an analysis under Section 2511(h), adetermination. of the needs and

welfare of the child, under the standard of best interests, where one major inquiry is the

bond between the parent and child and the effect of severing any bond. In re Adoption of

C.D.R., 111A.3d 1212 (1 a. Super. 2015). Absent:a showing.bycleair and convincing:evidence

that aparent's.rights should be terminated; no such termination rriay occur. In re Adoption


                                                    34
of M,A.R.; 591 A.'2d 1133 (Pa. Super. 1991),
       In the instant case before the Court; the Agency filed a. Petition for Termination of

Parental Rights under 23 Pa. C.S.A. §25
                                      11(0)(1 ), (
                                                 a)(2), (a)(5), (a )(8),   and §
                                                                               .2513(6 ).

Each statutory section Will be evaluated, however, because it provides for the most

comprehensive review, Sections 2511(a)(5) and (8) will be reviewed first.



Section.2511(a)m
                                                                                 .1


       Section 2511(a){5) *requires thaf the parents' rights be terminated if the ch Hd (ren) ''h ave

been removed from the care ofthe parents for aperiod of•at least six months; the conditions

which led to the rernoval or placement of the.children continue to exist; the parents cannot or

will not remedy those conditions. within a. reasonable period of time; the services or assistance

reasonably available to the parents are not likely to remedy the:conditions which led to.the

removal or placement of the children Within areasonable period of time; and termination of

the..parental rightsmould best serve the needs and welfare of the children."



Section 25 U (a Ha}

        Pursuant to. Section 2511(a)(8), parental rights. maybe terminated if achild h,as. been

removed. from the. care of the parent by the. court.or under avoluntary.agreernent with-an

agency;12 months. or more have elapsed from'the date of rem.ova1.or placement,. the

conditions which led to the removal or*placement of the child continue to exist and termination

of parental rights would best serve the needs and welfare..of the child.       Because this Section.

contemplates alonger time frame of the Child's removal; there.are only three (3) factors that.

must be evaluated in determining whether:term!nation is appropriate Lind er ;25I1(a)(8).

        Bath Section (a)(5) and.(a.)(8) require afinding regarding the amount of time the Minor

Child has been removed from care of the parent by the; Court:       in the present matter, the

Minor Child has been in placement since April -
                                              18,.2418,. and remains. in placement to elate, At

the time of the first directive of the Court for the Agency to file the Petition for Termination of

Parental Rights, the Minor Child was removed from care nineteen (19) months, When:the

Agency filed the Petition for Termination, the Minor Child had been.removed from parental


                                                    35
care twenty -seven and one. half (27'Y2) months. At the commencement of.the TPR. Proceeding,

Minor Child was out of care thirty-four {34j months. Additionally, with the exception of'a few
weeks wh ere. the Minor Child was in respite with intensive in -home servicesli, the_ChiId was

never returned to Father's care.. Minor Child has remained with his foster family, and his half-

siblings,.from birth until the present date..     Accordinglv,the first prong of 2511(al(51,requiring.
Minor*Child be out of care     six. (61 months and the first prong.of 2511 f
                                                                           a)(81, requiring the Minor .

Child be out of care twelve (12)     months has been* established by -clear,convincing and
uncantroverted evidence.
           The: next requirement of both Section.2512(a)(5) and 2511 (a)(8) requires afunding that

the conditions that led to the removal or placement of the child            continue to exist,     At the time

of the initial adjudication, the Agency alleged that the Minor Child was            without proper parental
care or control, subsistence,    education as:required. by law or other ca r6 or control necessary far
his physical,   mental or emotional heath or morals: Continuing, as legally mandated,.that a.
determination that there is alack      of proper parental care or control .may be based upon.
evidence of conduct by the parent that places the health, safety or welfare of the child at risk ,
including the use of alcohol    or controlled substances.       The Adjudication order raises concerns

with the home environment, including Father's protective capacity and. parenting judgment.
Emphasizing Father's awareness of Mother's `involvement with the Agency and his relationship

.with Mother; prior to the.Agency removal of her other children; Father's co- habitation with an

indicated perpetrator;. concerns with criminal histories of Mother and Father; and substance

abuse inIhe home. As the. case progressed. through the Dependency proceedings, additional

concerns )were raised regarding the       safety of the home due to allegations of domestic violence,
substance abuse; and Father's behaviors."

           At the ti me. of the hearing on the Petition for Termination of Parental Rights, concerns

remained regarding the Manor Child having proper parental care or control, subsistence,

education or other care or.control necessary for his           physical, mental *or emotional health within
Father's care and home: Specifically, questions of Minor Child's safety were raised over



    See totirnony of Liz Knapp, summarized herein and contained in Hearing Teanscript'at Vol. 2, Pg. 315.
ix. At. the time of adjudication, Mather was known to the Agency.. Fathee had no known involvement with
Agency..

                                                          36
conduct.of Father that potentially placed the Minor Child's health ;mental and *emotional

health, safety and welfare at risk, Additionally, because of Father's historical refusal and non-

compliance with court orders and Agency requests, previously unsubstantiated concerns were

'raised duringthe hearing. Including concerns raised. by.testirnohy of Mother*atthe hearing on

the TPR. More specifically, Mother's testified.that she was the victim                     of domestic violence
perpetrated.by Father. H.T., Vol. 5 Pgs.*747-755: Mother also testified that during a
Permanency Review Nearing, both she and               Father were on Cocaine. l -H.T.; Vol. 3, pg. 766.
                                                                                      -3




         As outlined above, the history of the Dependency case establishes the following:.

      • Father was ordered`to*obtaln and maintain asafe and stable living arrangement.

      Although Father moved many times throughout. the Dependency case and mentioned

      another anticipated move at the time:of the TPR.hearing, Father has obtained and

      maintained structurally safe and appropriate. living conditions: 14 Nevertheless, thi'e safety

      phd .stability of housing is also contingent upon the activities in and surrou.ncl.ing a

      household. Due to Father's refusal and/or non-completion of serVices,. the Court is unable

      to establish that Father's home is safe from.domestic violence and /or illegal drugs,                    This is

      ba[stered by Father's crirninal histdry, corn ments .regardid            prior violent'acts, testimony

      .regarding ahistory of domestic violence, including apreviously dismissed but unfiled

      protection from abuse with paternal grandmother, questions regarding police reports

      involving domestic situations. with Father's most recent and/or.current paramour, and.

      testimony re 'a rdingthe.questionable form of discipline of another Child by Father.ls

      ® Father was:ord.ered. t❑ participate'in. parenting education and fellow through with`aII
      recommendations. Despite. such Court Orders, Father did not complete parenting

      education      The Agency caseworker supervisor testified that Father was referred to

      parenting education froPrm.April until July of 2018 and was re-referred for parent..education



ig Notably, a€though. recalled for rebuttal testimony, Father*never denied and/or clarif€ed either. allegation.:
14 See testimony of Ashley Blake contained herein and found in Hearing Transcript, Vol.. 1, Pg. 246.
is See above testimony as fo4ows:' Testimony of Dr. Bernstein, contained at H.T., Val.-1, Pg; $1,. and 64; Blake.
testimony, contained at H.T., Vol. 1, Pg. 246; Peterson testimony, contained at H.T., Vol. 2, Pg. 432; Sutherland
testimony,  contained at H-T., Vol: 3, Pg.508; Glass testlmon.y, contained at HX. Vol: 3; Pg: 706 acid 717; Turney-
J.ackson test€mony; contalned:at H.T., Vol. 3,`Pgs. 7540755 and 755 -766..
  See above testimony of Blake, contained at H.T., Vol. 1, Pg.* 203. See. also Father's acknowledgement of not
1fi


completing.parenting.education. ,Found at'H.T., Vof. -
                                                     3, Rg. *6,26.
                                                             3.7
      through Justice Works        in July of 2018. H.. T., Vol. .1, Pg. 203..   Father refused to work with: the
      providers and was discharged for noncompliance              on December 4, 2018: As testified by the

      casework. supervisor, father consistently refused to participate. in parenting education: H.T.,

      Vol. 1; Pg. 203. Father has* repeated ly acknowledged his refusal to participate with. this

      service and points to his work with Justicevllorks. and positive reports of the Agency. -While
      this.Court recognizes Father's improved reports,.as provided byJustice Works With regard to

      Father's visitation, these evaluations and reports, in large part, only detail activity occurring
      after the Agency filing of the TPR petition with         the   Minor Child in placebient h. excess of

      two (2). Years: In addition, the: reports of the JusticeWorks providers must be balanced with

      the entire case history, including reports fro           other providers received during the same

      period."

      e Father was ordered to*sul niitto random drug and alcohol screenings at the discretion

      of the Agency.within 24 hours of the Agencyrequesting atest. The Casework Supervisor

      testified that Father, despite such Cotart Orders, refused acid failed to participate in randon7
      drug a dalcohol screen']]ngs. During the pendency              of the case; Father participated in one

       (1) drug test; which Was negative for all sobstances, but.the test, conducted on April A,

       2018, was not random. Father was requested. to participate in additional drug.tests on

      August 3;2018, September:17, 2018, and October 24,.2018, and Father refused all.testing.

      H.T., Vol. I;Pg, 264.'a The dependency Court reco rd. establishes.that Father claimed he.

       Was'drugtested byhis'eriployer. However, despite such assertion, when repeatedly asked

       to   sign   releases for the provision*of such results, Father failed to do so.         Father has never

      .provided the Agency and/or this Court with these reported employer drug:test. resu Its: 19

       During an initial psychological evaluation with Dr..Eric Bernstein, Father provided ahistory

       of THC, cocaine, -and acid,use, but denied.receht usage. See report of Bernstein, April 23,




17   AIthaugh not explored by any party in detail, questions regarding the .validity:Of the.JusticeWorks reporting
were amplified in the imind of this Court due to areporting. by one of Father's witnesses she observed .a visit
between Minor Child a6d Father which .was being monItbred by:a JusticeWorks. worker who was also arelative of
Father's..
is see Father's acknowledgement that he was cobra ordered to.drug test and refused to comply. H.T., Vo.l. 3,.Pgs.
627-628.
's See November 27,.2019 perman&cy review order.
                                                             38
     2019 orad May ?, 2019 at pg, 9.      Due to Father's non. compliance ;the Agency could not

     confirm his reports of no recent use of     illegal substances. This concern       of the..Dep.endency

     petition never fully euplored due to'Father's refusal and non-compliance was compouhded

     by the testimony of Mother at the TPR. Mother testified that she and Father were using

     cocaine together prior to areview hearing in the Fall of 2020. 2°

     q.   Father   was ordered-to have frequent     contact   with the Agency.     No specific. evidence or

    testir6ony focused on this provision. However ;a:review of the summary of record above
    establishes many of the     contacts between Father       and:Agency.
    b     Father was court ordered to sign.ail requested. release       of.information   forms. As.

    discussed above, Father failed to provide arelease of information for the Agency to obtain

    drug-testing results from*Father's employer..

          Father was Court Ordered to enjoy supervised visitation with his Minor Child, initially

    three (3) times per week, with supervision' by Blueprints a'ndjor*the Agericy. Father initially

    engaged in sporadic visitation with. the Minor Child. Visitation was modified in November of

    2018., to take place on Saturdays and to accommodate Father's work schedule. Father then

    begaq more regular visits, although not afull exercise. of his Court Ordered,tiime,. until he

    was prohibited from using the. Blueprints visitation home after conceehs were raised with
    his behaviors in the presence of the Minor Child. See PermranencyRev►ew Order of

    November 12, 2019.        From July 2019 through June of:2020, Father failed to visit with the

    N1'inor:Child, attributing the. missed visitation* to his work schedule. 1d.       After the Agency.

    .filed arequest for:Aggravated Circumstances, which was ultimately denied, Father resumed

    visits with the Minor Child.

          Father was ordered to complete an interactional with the Minor-Child and a

    psychological *evaluation through an appropriate provider. Father presented for a

    psychological evaluation with.Dr. Eric.Bern.stein on April 23,. 2019 .and May. 7, 2019 but

    presented as "guarded, defensive ;and to an extent uncooperative" and "refused to comply

    with.the completion of the psychological testing" for the evaluation*: See Bernstein Report


29Turn ey Jackson testified that she requested Father be..drug test ed.at the permanency review hearing because


she knew he WouId fail becausethey were doing. drugs together and the time and bothwere an cocaine: HX., vol.
3, Pg. 766.
                                                        -39
    of April 23, 2019 and,Moy 7, 20.19, Pg. 12. See also,. See Pertiianency Review Order.                   of
    N6vember.12, 2019, wherein Father 1s noted tp have testified. that he was aware of the

    recommendation for'psychologica1.. testing and doubled down. on'his refusal to do the same.

                                                             d: Father ;also acknowledged his
    Father stating, "I refused to dg it, I'm noVa nut case," !

    refusal in his testimony at the TPR hearing. H.T, Vol, 3; Pg, 631..

    g Father was ordered to provide kinship and other support. Father was found to not have

    provided names        of   potential kinship placement providers for the. Minor Child despite

    repeated requests. See Permanency Review .Ord& of November 12, 2019. See also,

    testimony of Caseworker, H.T.,. Vol: i,. Pg. 221,

    ®   .Father was*pidered to comp lete anger management and/or conflict resolution

    counseling: Father did engage in anger management; albeit not when initially Court

    ordered.. Despite such com0letion ,of. service, Father's behaviors following completion are

    devoid of any supporrt.that Father internalized What he learned zP .Although Father claims to

    be using what he learned in anger management and the 1usticeCare.Casework Supervisor,

    Lisa .Sutherland, noted progress in Father., the*record is ripe With examples of Father's

    outbursts ;rants, erratic and disruptive behaviors and uncontrollaple displays of frustration

    and anger, all foIloWing his completion of this service. As noted by Dr. Bernstein, Father has

    not internalized what he would have learned in anger management and "has consistently

    conveyed that he has never had an anger pr:oblem• that he's. never been violent towards.

    women.. So his position of "innocence" to .an extent precludes him from identifying.as part

    of thatgroup."' H.T., Vol. 1; Pg:.164. Stating *that he did npt get the sense.from Father that:

    he made effprts to change because he saw no need to change. Id.

    6    In August of 2020, immediately prior to the filing of the*TPR petition, Father was

    ordered to participate with Minor Child's medical appoint ments,Tather attended one visit

    and attempted to attend one:othe.r but was unable through no fault of Father. Notably;this




zi See .Bernstein. testimony summarized above and contained'at-H'J., Vol. 1
                                                                          ; Pgs.'126-127 and 164 VBlake testimony'

summarized above and contained at'H.T., Vol: 1, Pgs. 204-207; Knapp testimony at H.T., Vol. 2, Pg. 341;.Osowskl
testimony at H.T.., Vol. 2, Pg. 268. Further, see 5utherlan.d testimony summarized above, found at H.T., Vol. •3, Pg.
39-54D, wherein Sutherland.acknowledges..that.if Minor Child was in Father's care, without court ordered
5
.Upe NiSiOrl,there   would .
                           be no-
                                one preseni.
                                           to.de -
                                                 escalate Father's anger.

                                                            40
     is the only recorded attendance and attempted attendance *of Fatherfoe medical
     appointments for Minor Chil& 11
        Areview of the record establishes that the conditions that led to. placement in the
present matter continue to exist and have persisted, if not aggravated, during the thirty-four
(3 4) month historyof the case, prior to the hearing on the Termination of Parental Rights. At
:Fathers highest level of compliance, moderate, such assessment was based on Father

"maintaining housing" and participating in anger.management. 13                   See Permanency Review

Order of June 20, 2020.       White Father visited consistently after anearly yearlong hiatus and
completed anger management o.n the eve of the hearing for Aggravated Circumstances, Father

has*failed to Complete and/or accomplish any other goal necessary for:reunification.                         In fact,.
Father completed absolutely no goals required for* reunification duringthe retluisite'six (6) and
twelve'(12) month time frames contemplated under 25.11(a)(5) and (a)(8).                      Although not
contemplating actions.under 2511(a)(5), "with             respect. to'any petition filed pursuant to
subsection (Aj(j), (b), ,or (8), the Court shall not consider          any efforts by the parent i6 remedy
the! con ditions described therein Whi ch. are first initiated subsequent to the. giving of notice                 of
the filing of the petition."    Adoption of CJP, 114 A.3d 1046.1053 (Pa. Super. 2015), citing TSM 71
A.3d at 257.24 Accoedinglj, this Court f! rids thatthe second. pro.n.g.under Sections 251.1(a)(S)

and 2511(a)(8) has been established by clear and              convincing evi.de rice. .More specificaIly,.the
conditionsthat led to the removal          or placement of the child continue to exist.
         While additional. analysis. rust be explored           under 2511(a)(5), Section 2511(a)(8)
requires no further:inquiry before aneeds and welfare analysis, Seer In .the Interest                     pf T.M..T.,
54 A.3d 1.119:




4 See surnmary of Blake testimony:above, reference at H. T,, Vol. 1'. pg. 218.
23Testimony at this review hearing established that Father moved. quickly ihro6gh `the anger management
program and Father asked to "double up .on. sessions." Illustrates:typeofsta.nce and .det&mination Father could
have taken:throaghaut the case-history, but. chose not to pursue:
24if constructive notice, Father would have been on notice.at . the time of.the November 2019 Permanency Review
order, wherein the Court instructed. the Agency to -file aPetition for Termination. ,Father would also have had
constructivanotice of the Agency's.'
                                   intent to file aPetition for Termination during the.December 2020 Review
Hearing, Wherein the Agency discussed it's delay due-to Mother'.s.marriage..However, it is 6hcontroverted that
despite which "n.otice" time frame, Father falled.to complete all .court.ordered services at the time .of the filing:of
the TPA and at the time of.theTPR hearing.

                                                             41
                          Section (A)(8) sets a12 month ti rile frame.for aparent to remedy the
                          conditions that led to the children's removal by the court. Vince the 12
                          month period has been established, the     Court must next. determine
                          whether the conditions that led to the child(ren)'s removal   continue to
                          exist despite good. faith efforts of ©H5 supplied over arealistic tune
                          period. Termination :under:Secti0* h2511.(A).(S) does'not require the court
                          to evaluate aparent's current wiIIingness or ability to remedy the
                          co dditions that 'Initially caused piacemeni.or the.:avail.abil.ity of the
                          efficacy of DHS Services. At .1125-1126;quoting In re K.-Z5., 94.5 A.2d
                          753,759.(Pa. Super. 2008),

        The analysis under Section 2s1 (a)(5)"next requires the Court to'determine if the

parents cannot or will not remedy the conditions within areasonable period of time. Here, 4s

illustrated above, Father failed and refused to comply with most of the Court ordered.services

and: recoriirriendatiohs. Father's outright refusal.is well documented of record and

acknowledged by Father; 7sUpon review of the circumstances in this case, this Court finds .

Father's delay in participation inexcusable, "A parent is required to exert asincere and genuine

effort to maintain aparent child relationship: The parent must use all available resources to

preserve the parentalrelationship .and must exercise reasonable firmness in resisting obstacles

placed in the path of maintainingthe parent -child relationship." 4n Re-C M.S.,. 832 A,2d 457,

452 (Pa. Super.. 2003),      Parental duty is an affirmative duty, which requires'affirmatiive

performance. "Parental rights are not preserved while aparent waits for a'suitable or

convenient time. to perform. parental duties while:others'provide the child with the                      immediate

physical and emotional needs." Id.           .:As. stated by the Court [n Re V.E. an.d J.P., when children

have been removed from the parental home and placed in foster care, the parent has 'an

affirmative duty to    work toward the       return of his children." 611 A:2d 1267, 12.71 -12.72 (P.O.

Super. 1992). "At aminimum that affirmative duty requires the parent show awillingness to
cooperate. with CYS to obtain the*rehabilitatiVe services*necessary to enable the parent to. meet

.
the 'duties and obligations inherent in ,parenthood." id:




25 See SUMn)ary of testimony herein, w1th references to Hearing Transcript as follows: Testimony of Dr. Bernstein,.
H:T„ Vo1..1, 0g. 29, and. Father's testimony of H.T.. ;Vol: 3,. Pg. 616-628, relating .to parenting education. and drug.
screening; Pg. 631, relating to psychological evaluation:
                                                             42
             In review of Fath.er's failure to comply with Court0rdered              and Agency recommended
services, the Court cannot ignore Father's*claims regardirig racism.. More specifically; Father

has alleged that his race has played 'a role .in his treatment by both the -Agency, caseworkers,

Service providers, evaluators, and the Court. Despite such broad claims, Father has never

pointed to aspecific incident of racially motivated behavior, racial animus ;racially insensitivity

or racial hostility.. Although outlined above, it bears repeating.,: When asked about his claims

during the TPR hearing, Father stated,. amongst other comments, that when the .CASH worker

first rnet him ;"she looked right*doWn her nose at me. She gave me that look. T'II say that look.

And      that took lknow, because I'm )lack.- l.know when somebody you                    could tall by their

gestures towards you, when. they           don't like that interraclal couple stuff."          H. T, Vol: 3, Pg. 600.

Father based his feelings on "a look." Although Father may: have                    legitimately believed that he
wr a§discri.rhinated against as aresult of his race, or based on his race ;plus an additionaI.factor,
,no evidence, testimony and/or witness supported this theory, with the exception of Paternal

Grandmother's reference to "vicious white w6men attacking Tier son" when she attended a

hearing. While multiple Witnesses testified regarding concerns with Father-and Father's non-

compliance and refusals, such testimony vwas corroborated, oftentimes through Father's own

testimony. Nothing gives any indication that.race played any factor in the actions and

recommendations of the Agency and/or Court. In addition, it'is important to note that a

camprehensive .review of the record establishes that Father is the only participant who ever

injects race into the record and the only person with documented racially insensitive,
derogatory, or diversity charged and/or bigoted comments z6.



26.                summarized herein and contained within the Hearing Transcript as noted: Blake testimony that
      See references,
Father stood "six inches" from her and screamed; cussed,: yelled profanities and call them. "racial sluts (H.T., Vol::1,
Pgs.'2a6-2071; Huey testimony that she heard Father say, °l .know exactly. who said that shit.. It's that effing N
word, the bald headed black:..guy: (H.T., Vol. 2, Pg. 285); Knapp testimony that Father c.a.me down the stairs
"screaming and yelling, right.close to our fates,..aboutwanting to.know why we were there; calling us: names like
white,effing C.-word,.honkies, and screamed the only reason CYS was Imblved. in th is was because of that .d6..mb,.
effing, white, B-ward." (H.T., Val. 2; Pg. 3D6);. Peterson testimony that l=ather called her "white.dyke" and made
reference to her as part.of the 'fat girls club:' (H.T. ; Vo1..2, Pg. 444=450); Father's testIm.ony,."I'm Loud, but I`m
naturally loud. I'm abig dude. But.l Would look like afairy if Ihad.a:little squeaky voice." (H.T., Vol. 3, Pg;.6Q2);
Father's test Imonythat African-American caseworker was a"token," illustrating what he described as. "three types.
of nlggers:" (H.T:, Vol. 3, Pgs. 615=616); Turney-Jackson   testimony when discussing the potential of Father
fostering sibling visits if reunited with Minor Child, "he said that White bitch would never see his child." (.H X., Vol.
$.; Pg. 758).
                                                              43
         Services were offered to Father over athirty-four (34). month period and Father failed
and refused to-comply. He did not resist barriers, but rather erected barriers: Accordinglwthis.

Court finds that the Apencv has established by clear and convincing. evidence that despite

efforts of the Agency, Father cannot or wilt not remedy those conditions that led to the removal

and placement of Minor Child in areasonable period of time.

         Alth6ugh discussed in detail above, this Court. also finds.t.hat the services or assistance

reasonably available to Father are not likely to remedy the. con dit ion s, which led to th aremoval.

of   placement of the Minor Child, within areasonable time: Here, we.known that Father has

failed and refused to comply with.an'y services offered by the. Agency, except for the visitation

provision, the anger management provision and the evaluation bV Dr. Bernstein. The services

offered were to address specific concerns raised:'bythe Agency. After an .extended period of

non-compliance, services were. removed from later orders and replaced by .other services.

Father stlll,. admittedly failed to comply or severely delayed his cooperation and participation.

Father ultimately did the anger*management on the eve of the Aggravated Circumstances

hearing and renewed his interest in visits with Minor Child shortly after that time: But concerns
were not alleviated.. Father's behaviors continue and Father continues to require services and

redirection with his visits.

         Although he delayed for a.peNod. of nearly two ¢2) years in cooperating with. services,

Father completed anger management relatively quickly. Hdwever, despite such.comp{etiQn,

the angel' management appears.to have limited impact on Father. lbr. 'Be.rnstein.testified at the

TP.R heaHngtkiat, based on his o.bservatiori's, "Father has not internalized what he would have
'

learned in anger management" H. T., Vol. 10. Pg. .164. In addition, the record is littered with

references of. Father engaging in behaviors inconsistent with having internalised or benefitted

from the anger management. Had Father not Waited nearly'two (2) years to begin commencing
services, the Agency and Court would #laye had an opportunity tp evaluate the effectiveness of

services in alleviating. concerns and the potential. need for additional and/or advanced services.
 Fathees unwillingness to cooperate, erection of barriers to compliance, and stance of non-

 compliance prp..hibited this from happening in areasonable .time- period, ln.short, this Court

 finds that the services or assistance reasonably available to Father are not lik.elu to remedv the


                                                     44
conditions, which led to the removal or placement of the Minor Child within areasonable

period of time.

           Finally, this Court will evaluate the last element of Sections 2511(a)(5) and..(a }(8),

whether termi nation. best se rvesA he needs and welfare of the Minor Child:

           Here ;there is. no doubt that Father loves: jtis -Chiid.and the. Chi Id has geown.to              love   his

Father and now enjoys. his time           with    Father.?' Nevertheless, areview of the record as awhole

establishes. that this Child,       asWith all    children,   requires permanency, consistency, safety and

stability and the Minor Child is unable to achieve this.with                Father.    rroi-h birth.to the present

date, with the exception of afew weeks in' respite several.mont.hs. after the filing, of the TPR

Petition, the Min..or Child        has. resided   with his fostee    family and half siblings,    The Foster Mather

attends tothe        Minor    Child's daily needs,    basic needs, -medical needs, educational needs, and

social.rieeds. While Father          delayed    l6taking actions to reunite      with.his Minor Child, the         Child's

bond and security grew within the home: of his foster family,, particularly with his siblings.

           After asignificant period, Father has been able              to establish   that he can provide for the

basic needs of the:Minor Child.            In   fact, there   is no dispute in the record that,    once Father
resumed visits with the Child ;he was ab[e to feed, clothe, play and educate the :ch1Id. 2g

However, the majority of these lhteractlons occurred following the filing.of the TPR. In light of

the history of the case, this Court evaluates these connections akin to achild's fondness of a
teacher or babysitter or distant relative following aperiod *of absence.. When Dr. Bernstein

conducted the. interactional of the Minor Child a.nd Father in the spring.of 2019, the Minor Child

iaras "crying at the end of the interactional evaluation with'Father." N:T: ; Vol. 1, Pp. 29:

Following the assessment, Father stopped visiting with the Minor Child                     for   nearly   ayear.    In

comparison, in the*fall of 2019, Dr. Bernstein conducted an interactional evaluation                        with the
Minor Child and his caregiiiers and his half_ siblings            and   rioted how "Minor Child cried when his

half-siblings left the office and. "quicltly:recovered. as soon as they returned." H;T., Vol.j, pg.



27   See testimony. of Kendra Toseki, Father observed Mlrior Child saying, ".Daddy, I. love you." H. T:,.VcO, Pg, 492,
Toseki'also testified she saw Father play.w"ith .Minor Child and assist with his toys. Id.
2s Knapp testimanysu *  mmarlaed.above acid found in hearingtranscriptthat she.observed "in her few interactions
with:lFather] and lChild].good parenting skills, as far as going over letters; numbers ;things like that nature. (H.T.,
vol.2,. Pg. 314.); Sutherland testimonythat Father is good with JAI;; Wnd she has no concerns with his parenting.
(H T., Vo I: 3,: Pgs: 507_508 y.                                     Chi A
                                                                45
32.
-     Dr. Bernstein testified that,- "the measure of the bond of a.relatio.nship is.morethan just the.

observation of the interaction alone, but is reflected in the level of investrrient by the

caregivers, their,consistencyto estabiish:trust, the stab'ilityof the environment itself, arid'of

course, the: qu al ity.of care provided." H. T., Vol. 1> pg. 32 -
                                                                33. Conslderingthis definition; this

Court recogniies*that white Father has engaged in basic parenting ski IIs *With in his hoirme, he has

taken no other steps to develop and cultivate. his .relationship as aprovider for the Minor Child's

needs and welfare. Father has only engaged with the Child to alimited'extent. He,has failed to

provide cards, gifts or.nates,z 9 to attend medical appointments for the Child outsid6of being.

Court. ordered and failed to temper his. anger and hostility to. enable aquicker.reunificati.on.

This cohduct:is compared with that of the foster family, wherein foster mother testified that

she .pravides :for the 24/7 care of Minor Child and has done so since his birth. Peterson *testified

she provides "24/7 basic.care, feeding, draper changes, potty training. Teaching him his colors

and numbers, and loving him." H,T, Vol. 3, Pg 727.

          Furthermore, this Court•cannot emphasize enough the relationship of the Minor. Child

and his siblings when making aneeds and welfare analysis. As summarized above, Dr.

Bernstein testified that Minor Child had been raised with his siblings and "embraces therm in his

day-to-day environment," noting that "they are }cart of his worid.that he understands and

experiences, and which he has come to accept. as his.farnily." H.T.,. Va1. 1, Pg. 47. Bernstein

later testified that 11he sibling bond is:absolutely significant, and if that were to. be

compromised; it could have a: negative impact on the Child. in. th.e.short term.and long term,"

 H.T., Vol. 1,..Pg, 1.74. Evert Father has acknowledged the sighificarice of the Mirror Child's bond

with hissiblings:stating,: "lfthe bond with his [foster parents] is notimpo.rtaht, the orie with his

 siblings is" H..T., Vol. 3, Pg. 653. ..Father has testified that, if reunlfied with Minor Child,. he will:

 take efforts to ensure sibling visits 30 Respite Father's claims, this Court believes that the

 record and history of the case*establish the opposite. Specifically focusing on the testimony of



      rs Nearrirg Transcript, Val. 2,.Pgs. 433-434.
 3°See.  Father's te.5timony; summarized above and contained in hearing transcript as referenced , "I will.mak.e sure
 they. stay:wgether. (H.T., VoL3, Pg. 653); Father states he will do everything in       his power to be sure the Minor
 Child visits with his siblings:.(H..L, Vol..3, Pg.. 596); Father corninending foster parents for raising the.Minor Child
 and asserting that he would worlrwith foster mother to enable Mirror Child to visit siblings. (H.T., -Vol. 3, Pg. 619-
 620).
                                                              .46
Mather that when she and Father discussed continuing contact with siblings if the Minor Child

was returned to Father ; Father indicated. no problem with the Child: visiting but: stated in

reference to foster rnom, "that white bitch wi11 never see his child:" H.T. Vol. ,
                                                                                 3,. Pg. 758. Also

looking to testimony of lulianna Peterson, foster mother, that during custody exchanges, Father

rarely talks to her, despite her'efforts to the contrary. As referenced earlier, Father

acknowledged this response as what he learned in anger management. Evaluating testimony of

paternal grandmother stating hprson ;. "doesn't.like [Minor Child's] foster mother aind' her

sister. H_T, Vol. 3; Pgs. 555-558. Finally; evaluatiing Father's behaviors during afamily group

decision -making session in October 2420; corivened specifically to address issues and: concerns

of sibling visitation al if reunification were to occur,..where the meeting had to be stopped due

to lack of progress because l=ather was upset. H.T., Vol. 2, Pg. 302.'12 As with many other points

in this case, Father has chosen his own anger and need for displays. of indignation over the best:

interest and needs of his child.

         Dr. Bernstein' opined that that foster parents meet the_needs.and Welfare of Minor Child

and that Father's parental rights should be terminated. H.T., Vo.l. 1; Pg. 64 and 6667.

Bernstein further testified that. the Minor Child, "Igo.ks to his foster mom as his psychological

pai-ent.that -h6 looks to for everyday needs.and to remove the child is tantamount to

compromising and negatively impacting h
                                      .is:identity and his world." H.T., Vol, .1, Pg. 174. This

Court agrees and finds.that the needs and welfare of *
                                                     the. Minor Child will be best seri+ed with

the Terrninatiori of Father's parental rights.

    In short, the Court is*aware that the Chiiid,.Minor Child Wil[iams,.has been in placement for

an extended period .of time —in excess of 34 months -- far in excess of the mInimaI six months




3i Foster mo;her, sulianna Peterson, has adopted Child's siblings.
12 -Even when evaluating th.e potential of aPermanent Legal..Custodia.nship, Dr. Bernsteln found it not to be aviable

goal statine,..a:PLC is.appropriate where .there is a"modicum of co-parenting communication and/or relationship
between the providers of care and the .parent in question, and alevel of shared respect and openness:" H,T.,. V6 1.
3: P0.126. Bernstein continued, 1 know you've made men€ion. about !Father's] progress, there are areas in which
lhave not seen progress that gives me the Impr.ess?on that he's going to continue having'autbursts of behavior.
And. he's never s   how ndI screti on In.conveying his upset.and.frustratlons 'in.this child's presence: 1have hot
progress [sic] in that:respect. His personality is such.that i   can't help but,question If he's going to continue having
.di fficulties managing his fru'stration,'as.exempllfied by. reports. I've received of shouting.and profanity and
threatening hehaviorand insults to others, and the•bla.ming of.others for his respective difficulties:" H.T, Vol. 1,
Pgs. 326-.127.

                                                              47
express ly.stated in the §2511(a)(5) and the twelve (12) months contemplated in §25 .
                                                                                    1160).

The conditions leading td removal and placement and amplified during the pendency of the.

case continue to persist. Father, by his own conduct and lack thereof, is not 11kely to remedy

the conditions that ied to the removal or placement of the Child, despite reasonable efforts.of

theAgency. Fath'er's refusal and'failure to comply has left the Minor Child in placemerit with

his Foster family virtually his entire life. Father's delays have allowed the Minor Child to

develop safety and security within they home of the Foster parents and to rely on the

consistency and bond established with his half siblings: -Therefore; the Agency has. established

grounds for the termination ,
                            of Father'
                                     sparental rights under moth Sections 2511(
                                                                              a)(S) and'

2511•a)t8).



   As rioted above, the Agency has filed apetition requesting termination. of parental rights

under Section.2511(1) and Section 2511{2} as well.



   .section 2511f mm
       Linder §2511(a)(1),*the rights of aparents) may be terminated. if it is proven by clear

       and convincing evidence that the "parents by conduct, continuing fora period of at leash

       six months immediately preceding the filing of the petition ;either has,evidenced a

       settled purpose_of relinquishing parental claim to a*child or has refused*orfailed to

       perform parental duties." In support of its petition under §2511(a)(1),'the Agency

       arguesthat Father has "failed to perform parental duties."



       To support its claim., the. Agency asserts that the:Ch'ild was adjudicated dependent on.

April 18, 2018, and placed in kinship care with the same family that*adopted the Chiid'.s half

siblings. The Father had, not visited `with the. Child for aperiod of eleven months; specifically;

from July 27, 2019 ,through June 28; 2620. The Agency #i led its petition for Involuntary

Termination of Parental Rights on August 11., 2020.

        Parental duties are difficult to define: `It irivolves basic care of feeding and dressing a

child, spendingtime with achild and. helping achild to learn and grow educationally and


                                                   49
emoti❑.naily. See: in Re C.       '93j. A.2d 45 7,4 61 462 (Pa. Super. 2.
                                                                        6.03). Our court have said;

"these needs, physicai and emotional, cannot be met by a. merely passive interest in the

developrnent.of the child.." ld. at462. Parental duty is.an affirrna*tiv.e duty ;'whiich requires

affirmative performance. Further, parental rights are riot preserved while aparent waits for a

suitable or more conveni'enttime to perform parental duties .while others provide achild with

'their immediate physicala nd eotional
                               m       needs. Id.

       The Agency filed foraggravated circumstances in. March of 2020; and; on June X20, 2026,

.a finding of aggravated circumstances was denied as to the Father. However, this Court found

that "had the aggravated circumstances hearing been. held in March 2Q2.0,111is court would

have.had no question as to the granting of aggravated circumstances .:. Due to COVID-19

pandemic, and additional circumstances outside of the Agency and Court's control,- Father was

given more time and.he engaged in anger management and finally visited with Minor Child,"

        Nevertheless, the fact remains that l=ather failed to visit far an extended period of time,

failed tooffered no ekplariation for his failure to perform parental duties.
                                                                  and his seeming desire to

relinquish his parental claim.
       Father failed and refused to visit with the Minor -
                                                         Child for aperiod of eleven (
                                                                                     1:1) months

and'failed and refused to participate in Court ordered and Agency recommended services

throughout the. case .In March of 2020, l=ather finally began to engage and complete.anger

management :In:Jun'e of 2020,Father resumed visits :with the Minor Child andremai ned

consistent up until the time of the TPR Hearing .Here ,.as   in In re: 8.,.   N.M., father .initiated na
action to assert his parental rights to the Child until h.
                                                         ewas faced with losing his legal stratus as

the Father .855 A.2d 847 (Po. Super. 2004). Acourt can consider actions of aparent to

rehabilitate their parental status after the expiration of a. period of time; however,this is:not an

unlimited exception.. "It is well estal5iished that once the six month statutory period of

abandonment. has passed, mei'e.renewal of interest and expression: of the desire for return bf a

discarded child do not .negate abandonment." in re: E.S.M. 622A.2d 388..(Pa. Super.. 1993).                So

the question becomes,were Fathees.acts in attending anger management and resurning a

consistent schedule of visitation suffici•ntto rehabilitate his earlier abandonment of his child

and parental .
             duties.

            This Court would suggest that it does not;but declines to further evaluate this question

because an additional inquiry must first be .
                                            completed .The language of Section 2511(a)(1)

associates .
           the time ofàbandonment around two words,"
                                                    immediately preceding ." In the

present case, although the Court ordered the filing of the*petition ìn November of 2020, the

petition for termination of parental rights Was not filed until August of 2020 ,At the time of the

filing of       petition, Father had resumed visits and .
                                                        attended and completed anger

 management.
            Because this Court finds thatthe .
                                             Agency has established by clear and convi.nci.n.g

 evidence other .
                grounds upon which termination of Father'
                                                        sparental rsghts,.the Court declines

 to evaluate whether lather's post-abaridonnient contact is sufficient .to :offset.or negate a

 finding of Father having asettled purpose of relinquishing his parental clairn and refusal to

 perform parental Auties..




                                                      50
    Section 2511(a)(2)
         Under§ 2511(a).(2), the rights of aparents) may beterm inated`if "the.repeated and.

         continued incapacity, abuse, neglect. or refusal of the parent has caused the child to. b6

         without essential parental care, control ors               n.e.cessary for their physical or

         mental. well -being and the conditions and causes of the incapacity,.abuse, neglect or

         refusal cannot or will riot be remedied by the parents."


         This Court is well aware that "a parent who'cannot or will not meet the irreducible

minimum requirements set by the Juvenile Act within areasonable time following state

intervention may properly be considered `unfit,' and may properly have parental rights

terminated:" In re: J. W., A. W.; V.11i1., ohdJ.W., 578 A.-2d 952, 958; i
                                                                        (Pa. Super. 1990).

         Here, the Agency was granted emergency custody of the.Child on April 6, 2018 because

of ongoing concerns with the'parents' inabitity to    dare and. protective   capa city for the Minor
Child. Services were Court   ordered to alleviate   concerns,   has discussed more fully above), and
Father   refused and/or failed to cooperate. Father's refusal to cooperate with'the.Agency,
oftentimes fueled by his anger and upset with their involvement,. has left the Minor Child in

.placement his entire life. Father has noted on many*occasions that the. Court ordered services

and requests were for "bad parents" and he has.*not be shown to be a"bad parent." See H. T.,

Vol. .3; Pg. 630.. Under Section 2511(a)(2), grounds for termination due to parental incapacity

that cannot be remedied,. "are not limited to affirmative misconduct; to the contrary those.

.grounds may include acts *of refusal as well *as. incapacity to perform parental duties," .In Re:

Adoption of k. i., 936 A.2d IT28, ,1132 (Pa. Super. 2007). Failure of aparent to remedy the

conditions within a. reasonable period of time provides clear and convincing evidence that

termination of parental rights of the parent(s) should occur.. In re: Adoption of B.I R., 297 Pa.

Super. .11,..15, .17, $79 A.2d 906; 9019, 913 (199O);"In .re;Adoption. of M.A.R., 405 Pa: Super. 131,

1;91 A.2d 1133 (1991).
         Aparent is required to make concerted, diligent efforts towards the reasonable prompt

assuniption:.of fu It parental responsibilities, "A parent's vow to cooperate, and nothing more,.

after along period of undooperativeriess regarding the necessity of or ay.a 1
                                                                            la bi
                                                                                Iity of services,



                                                     51
may properly be rejected'as untimely and disingenuous.        In re: A.L:b., 797 A.2d 32-5: (Pa. Super.

2002). Here, Father displayed opposition and lridignation forvvhat.was happening`to "him" as

opposed to taking affirmative actionsto do what was hest for the Minor Child. and his

reunification. A: parent must "exhibit reasvhable firmness in attempting to*overcorn.e barrlers,...

He. must affirmatively demonstrate love, protection and concern for the. child." 1n. Re ES..M.,

62 A.2c1388, 39 [Po. Soper. 1993), The action of Father*showirig his upset and anger

overshadowed his. interest in taking steps to get his child back. into. his care. Father has*been

more interested in making his.point,.showing he is right and chastising others for any

suggestion to the contrary than affirmatively acting*in the best.interest of his child.

       This Court has set forth in detail the'h.umber of Court oedered'services and Father's

response in the analysis under §2511(a)(5.) and (a)(8) above and incorporates the sarne*analysis

here, noting, Father's continUeid.refusal.and failure.tdcomplete services: Although Father

began engaging in "a service" and finally visited the Minor Child, Father remained non-
             in on* July 31,.2020,-wherein Father ,presented himself for an updated
         gaging
           including

psychological evaluation.as court ordered, but refused to particip.ate:to allowthe. doctor to

make recorr mendations to:the Court

       The evidence-add uc6d during the hearings has established that the Father has

.continually 'and reoeatediv taken action and/or refused actions that have caused the Minor

Child to be without essential parental care, control or subsistence necessary for his physical and

mental'Well-bein'g. This Court further finds that Father has failed to remedv'the conditions and

causes, which led to the Child's placement outside of the parental home.*The:testimony

provided dur'ingthe hearings confirmsthat, notwithstanding all efforts to ensure reunification ;

Father has failed to display the level: of commitment and understanding necessary to fulfill the

parental.duti.es needed iO.y'the Minor'ChlId. Accordingly.; this.Court.finds that that -Age ncv has

established clear and convincing evidence>that Father's parental rights should be terminated

under:5ection 2511(a)(2].




                                                    52.
Section 2511461

       Title 23 Pa:C:S. §..2511(b) is the second step in the analysis of consiclering termi nation of

parental rights. .As such, §2511(b) requires "the court in terminatingthe rights of aparenf[to]

give primary consideration to. the developmental,.physicaI and emotional needs and welfare of

the. child." While Section 2511(6). requires afocus on the parent when terminating parental

rights ;§251.1(b) requ€res afocus on the child,. .In re Adoption of C.LG:,.956 A. 2d 999, 1008 (Pa:

Super. 2008) (en bans). Section 2511(6) has been interpreted by the Courts.ty be a"best

interests" and "bond" analysis;. although bond; is not explicitly defined. See In Re::G.M.S., 19.3

A.3d 395, 401 {Pa:-.Super. 2018).

       Bond is not .the only consideration to be evaluated in this. analysis. As stated by the

Courtin G.M.Si, case law "provides that analysis of the emotional bond, if any,. between parent

and child is afactor t6be considered as part of our analysis:" Id.    The Court continues,

                While aparent's emotional•bondmith his.or her child. is.amajor aspect of the
                subsection 25.11(b) best-interest an_alysis,.i.t.i.s nonetheless only one of many
                #acts to be considehid by the court when determining what is in the: best interest
                of the child." Id. "in addition to abond. examination, the trial court can equally
                emphasize the safety needs of the' child, .and should also consider. the
                intangibles, such as.the love, comfort ;security and stabi.l.ity that the child might
                have with the foster parent, Additiohally;.this Court .stated that the trial court.
                should consider the importance of continuity of relationships and whether any -
                existing:parent-child bond can be severed without detrimental effects on the
               child.
       Id., quoting in re Adoption of C.D.R:, 1S3 A:3d 1212 (Pa. Super. 2035)..

       Because*bond is considered a"major*aspect" of aSection 2511(b).analysis, this Court

will first evaluate bond in the facts of this case. As noted above, there is no question that

father loves the Minor Child and the Minor Child has learned to love and enjoy time.with

Father. Many professionals involved with this case have dQscribed the "bond" that has

developed between Father'and Child during the post=abandonment contact period, as

describes! herein. The question becomes whether the bond is sufficient to rise to the Ieve€

contemplated under.Secti6h 2511(6) and whether severing of any such hands outweighs .other

considerations and :
                   *factors to*be evaluated in the analysis of Sect€on 2511(6): As discussed by

the Court 1n In the IntOrest of T.M. ,T,:



                                                    53
                           "Father testified that he loges his children very much and Ms. Convey
                          testified on cross-examination that the children were excited to see him.
                          Father's words, however, are not enough, as we have held that aparent's
                          own foe lings of:love and affection.for achild alone Ao n6t*preverit
                          termination. of parental rights. Moreover, while the children may enjoy
                          eating snacks and.having fun time during asupervised visit, this does not
                          rise to the   level of aparent child bond."

   64 A.3d 1T19, 1125 (Po. Soper. 2013).

        Admittedly, here, the Minor Child has been observed saying, "paddy, llove you.              See

testimony of Kendra Toseki at .H.T., Vol. 3, :Pg. 492. In addit'ion,'testimony was received
d.
 iscussingobservations of the Minorchild climbing into his Fathes lap and asking Father to

play with hirri. See testimony of Sutherland at: H. T, Vol 3, Pg. 512-513. Even Dr. Bernstein

acknowledges that Minor Child and father have an existing bond, stating, the "Child'recognizes.

him and *enjoys Father's company when he isn't working." H.T., Vol. 1, Pg..65.. Bernstein noted.

this bond was greater than observed in his earlier interactional and attributed        It   to more time
with Father.. H. T., Vol. -1, Pgs: 118-119.     Accordingly, this Court finds that there is an existing

bond between Father and the Minor Child a.nd must look to whether preservation of th is bond

best serves the needs and      welfare of the Minor Child.
        This Court next turns to the other factors to be evaluated under Sectlon 2511(b). More

specifically, the Court   will evaluate the   safety:needs of the. child and other intangibles such as

love, comfort, security, stability, and the continuity of relationships. As stated, it is undisputed

that the M!nor. ChiId,loves Father and is now comfortable with Visits in his home; however,*the
Minor Child also loves his foster.family,.which includes his half-siblings with whom he has lived

his ,entire life. This must be compared to his relationship with Father, which was only re-

kindled, after Father.. resu med visits with the Minor Ch lid and began engagerrient with: Court

ordered services. Whlle this Court never wishes to compare.the quality of'a 'fositer.family versus*

the quality of abirth parent as ameasure of best interests alone, when considering the factors
of love, comfort, security, stability and continuity of relationships fora. best interest

determination, given the hlstory:vfthis case, this evaluation is inevitable. While Father was
non-compliant with Court:Drders and choosing anger, upset and uncaoperativeriess over visits
with the Minor Child, the child was developing his stability and consistency within his foster

                                                         54
.home. Dr. Bernstein has testified that the Minor Child looks to his foster mother and his

siblings far his primary sense of love, safety and security. Surprisingly, Father's test'srhony

suggests th at. he does not even1reGognize this impact. When Father was asked if he recognized

that the year that he refused services his child was developing abond, with the foster family, ;

Father testified.
                 That doesn't natter, it doesn't matter how. long my child is in foster care okay?.
                 They signed up to be faster parents. They know that any day, that child can be
                 taken. away from that•horime, The bond that is farMed between afoster parent
                  and achild does not matter. Thais irrelevant:


W.T.,Vol. 3, Pg. 629. This Court noted in aDep endency proceeding and reiterates now, Father

         take into accountthe impact on the Minor ChIIId:of bonds formed within his foster home
fails to'.

that only•strengthened and deepened during Father's absence and defiance. Eather views •the

proceedings as'a competition between himself an.d. foster mother as opposed to considering

the impacts and pest Welfare-of the Minor Child'•s physical.and mental needs for consistency,

safety, security, and permanence.. As testified by Or. Bernsteih:

         [F]or younger•children...especiall.y nonverbal children. who are lathe mfnds of
         development of their brain and. development in al{respects,really, having asense of
        connection and constant and,predictable access to the parents is paramount for.tliem to
        be able to make ahealthy connection. VtCf sere there's inconsistency or unpredictability
        or sporadic contact, it compromises the quality of that -bond. That . s, the child comes to
        accept that this *person is not reliable, or somebody upon •whom *they Cori depend for
        their needs, and they become aless signlficant: fact or 1n their lives.


H: T., Vol.. 1, Pg. 34.

         Bernstein testifying further that, although Father has made. some positive. progress, "the

Minor Child looks to his foster morn as. his psychological parentthat he looks to for everyday

needs and .to rernoVe the. child is tantamount to impacting his identity and his world." -H..7:, Vol:

1, Pg. 118-
          1.19. Bernstein testified. that the Minot Child has been raised with hi.s siblings and

lie Mbraces them in his day- to-day.environment, they are part of his world that `he.understands

and experiences, arid which he has come to accept as hisfarnily.• A H.T„•Vvl. '1, Pg. 47.                  Even


33See also, Testlmbhyofiuiianna. Peterson rega.rding.Father yelling afthe Minor Child for:calling her "mummy'
and further description'of Child's confusion. H.7; .V61.•2. Pg: 43I: See also further testlmony:that Minor Child has
developed arelationship with Petersons.
                                      parents:
                                             and calls them grandma acid grandpa .H.T, Vol: 2, Pg. 433-43.4.

                                                           55
considering this connection, Dr. Bernstein recognized that the Minor Child would have some

impact from .-a .termination of Father's rights, but opined that the Minor Child's best interests
would be best served.. Bernstein       opined. that terminating Father's rights will have some
measure of negative effect upon Mirror Child, and he will experience separation                  ar loss, but the

loss is not"so overwhelming-that it can't        otherwise be compensated for, should the court move
forward and support the adoption         process. H.T., VOL .1, P4.65.
        Termination as in the best interests       of the developmental; physical .and emotion -needs
and welfare of the.Minor.Ch'ild is further buttressed when evaluating continued concerns

regarding Father's protective capacity, drug use and. domestic violence in and around Father's

home and concerns with the Minor Child's           mental and e.motional'development .and security
With Father's continuing behaviors. Considering Father's ;response to services historically ;-this*
Court .is left to conclude these cdricerns cannot: b rectifled to ensure the safety and securitj .of

the   Minor Childin his care within areasonable period of time. Accordingly, as noted by the
Court In Re: Adoption     of C.J.P., 11 A. 3d .1346, 1054'1055 (Pa. Super. 80), eye if Father and Child
are handed, the. bond. is -.outweighed. by     Father's inabiIity to. remedy the causes of Child's
placement and by      Child's need far permanence anal stability,. Wherein the Court quoted fire
Adoption of R:J.S., go; A.2d 502,513 (Pa. Suver_:2006), stating, "The court cannot and will not

subordinate ihdefinitely.a child's need for performance and stability to a-
                                                                          parent's clairns 6U

progress   and hope far the future.'
         In this:case, the   Agericy position is that termination of Father's parental rights is in the
best interest of the Minor Child. H. T., Vol.. ,. Pg. 219.        CA5A has advocated        for adoption of the
Minor Child in the.foster family: 5" Mather of Minor Child supports the Minor Child staying with

the foster parents. Mothertestified she, "firmly believes" that Minor Child would benefit from

staying with his foster parents and brother: nd sister. H.T:, Bol. -
                                                                   3, Pg. 758, Dr. Bernstein

testified that in his professional opinion, termination of Father's parehtal rights would best

serve the needs and welfare of the Minor Child.. H. T., VoL;1, Pg.,66-67.. Based on the foregoing,




34see testimony of Vivian osowskl ;indicating that she: has advocated for the:.Minor Child to be with the foster
family.because, "fora large portion of the Mirror Child's life ;father was not involved at alf" and Father only
 recently became involved after going months without seeing .the Child.

                                                           56
this Court agrees and finds that,*pursuant to Section 251,1(b), the needs and welfare of the

Minch Child are best.served.with th& term! nat! on bf Fath'er's parental rights.

       This Court finding that the Agency has established by clear and convincing evidence

ground.s'for the termination of Father's    parental rights   under 23 Pa: C.S. §251.1 (a)(2),   (a) (5),
(a)(8) and §2511(b), it is hereby ORDERED, ADJUDGED and DECREED, that the parental rights.of

Father „E
        RI:C L. WILLIAMS, SR., to the above-named Minor Child are hereby terminated 'forever.

Having accepted the modified petition and Voluntary Termination submitted by Mother as

knowingly, willingly and. voluntarily :made, it is'further ORDERED., ADJUDGED, and DECREED*that

the Voluntary Termination of Parental Rights by Mother is accepted and Mother's rights to the

above-named M.inor*Chiid:are hereby terminated foreverf. Legal and Physical custody of.the

Minor Child will remain with the Washington County Children and Youth Social Service.Agency.

-and the Agency   may proceed   With   adoption.




                                                                                                       _
                                                                                                       J.




   Cc; Barbara Ten nilIe Newsome Boyles, Esq.
      .Ma.riAnn Hathaway, EO,
       Jennifer Sinclair, Esq:
       Mark Adams, Esq..




                                                                        Q



                                                     57